EXHIBIT 10

 

 

Published CUSIP Number:                     

CREDIT AGREEMENT

among

SOUTHERN CALIFORNIA EDISON COMPANY

the Several Lenders

from Time to Time Parties Hereto

BANK OF AMERICA, N.A.,

as Administrative Agent

WELLS FARGO BANK, N.A.,

as Syndication Agent

BARCLAYS BANK PLC, MORGAN STANLEY SENIOR FUNDING, INC., SUNTRUST BANK, UBS LOAN
FINANCE LLC, US BANK, NATIONAL ASSOCIATION, BNP PARIBAS, ROYAL BANK OF CANADA
and THE BANK OF NOVA SCOTIA,

as Co-Documentation Agents

Dated as of March 5, 2010

 

 

BANC OF AMERICA SECURITIES LLC and WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

Table of Contents

 

          Page SECTION 1. DEFINITIONS    1

1.1.

   Defined Terms    1

1.2.

   Other Definitional Provisions    13 SECTION 2. AMOUNT AND TERMS OF THE CREDIT
FACILITY    14

2.1.

   The Commitments; Increase in Total Commitments    14

2.2.

   Procedure for Borrowing    15

2.3.

   Fees    16

2.4.

   Repayment of Loans and Swingline Loans; Evidence of Debt    17

2.5.

   Prepayments and Termination or Reduction of Commitments    18

2.6.

   Conversion and Continuation Options    19

2.7.

   Minimum Amounts and Maximum Number of Tranches    20

2.8.

   Interest Rates and Payment Dates    20

2.9.

   Computation of Interest and Fees    21

2.10.

   Inability to Determine Interest Rate    21

2.11.

   Pro Rata Treatment and Payments    22

2.12.

   Illegality    23

2.13.

   Additional Costs    23

2.14.

   Taxes    25

2.15.

   Indemnity    26

2.16.

   Change of Lending Office    27

2.17.

   Replacement of Lenders under Certain Circumstances    27

2.18.

   Defaulting Lenders    27

2.19.

   Swingline Commitment    29

2.20.

   Procedure for Swingline Borrowing; Refunding of Swingline Loans    30

2.21.

   Cash Collateral    32 SECTION 3. LETTERS OF CREDIT    33

3.1.

   General    33

3.2.

   Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions    35

3.3.

   Drawings and Reimbursements; Funding of Participations    37

3.4.

   Repayment of Participations    38

3.5.

   Obligations Absolute    39

3.6.

   Role of the L/C Issuer    40

3.7.

   Applicability of ISP    41

3.8.

   Conflict with Issuer Documents    41 SECTION 4. REPRESENTATIONS AND
WARRANTIES    41

4.1.

   Financial Condition    41

4.2.

   No Change    41

4.3.

   Corporate Existence    41

4.4.

   Corporate Power; No Legal Bar    41

 

ii



--------------------------------------------------------------------------------

4.5.

   Authorization; Enforceability    41

4.6.

   ERISA    42

4.7.

   No Material Litigation    42

4.8.

   Taxes    42

4.9.

   Purpose of Loans    42

4.10.

   No Default    42

4.11.

   Environmental Matters    43 SECTION 5. CONDITIONS PRECEDENT    43

5.1.

   Conditions of Effectiveness    43

5.2.

   Conditions to Each Extension of Credit    44 SECTION 6. COVENANTS    44

6.1.

   Financial Statements; Certificates    44

6.2.

   Compliance; Maintenance of Existence    46

6.3.

   Inspection of Property; Books and Records; Discussions    46

6.4.

   Notices    47

6.5.

   Limitation on Fundamental Changes    47

6.6.

   Disposition of Property    47

6.7.

   Consolidated Capitalization Ratio    48

6.8.

   Limitation on Liens    48 SECTION 7. EVENTS OF DEFAULT    48 SECTION 8. THE
ADMINISTRATIVE AGENT    50

8.1.

   Appointment and Authority    50

8.2.

   Rights as a Lender    50

8.3.

   Exculpatory Provisions    51

8.4.

   Reliance by Administrative Agent    51

8.5.

   Delegation of Duties    52

8.6.

   Resignation of Administrative Agent    52

8.7.

   Non-Reliance on Administrative Agent and Other Lenders    53

8.8.

   No Other Duties, etc.    53

8.9.

   Indemnification    53

8.10.

   No Advisory or Fiduciary Responsibility    54

8.11.

   Notice of Default    54 SECTION 9. MISCELLANEOUS    55

9.1.

   Amendments and Waivers    55

9.2.

   Notices    55

9.3.

   No Waiver; Cumulative Remedies    56

9.4.

   Survival    57

9.5.

   Payment of Expenses and Taxes    57

9.6.

   Transfer Provisions    58

9.7.

   Adjustments; Set-Off    62

9.8.

   Counterparts    63

9.9.

   Severability    63

 

iii



--------------------------------------------------------------------------------

9.10.

   Integration    63

9.11.

   GOVERNING LAW    63

9.12.

   WAIVERS OF JURY TRIAL    63

9.13.

   California Judicial Reference    63

9.14.

   Submission To Jurisdiction; Waivers    64

9.15.

   Confidentiality    64

9.16.

   USA Patriot Act    65

SCHEDULES

 

1.1 Lending Offices and Commitments

EXHIBITS

 

A Form of Note

B Form of Exemption Certificate

C Form of Borrower Closing Certificate

D-1 Form of Legal Opinion of Associate General Counsel of the Borrower

D-2 Form of Opinion of Special Counsel to the Administrative Agent

E Form of Assignment and Assumption

F Form of New Lender Supplement

G Form of Commitment Increase Supplement

H Form of Swingline Loan Notice

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT, dated as of March 5, 2010 (as may be amended,
supplemented or otherwise modified from time to time, this “Agreement”), is made
by and among SOUTHERN CALIFORNIA EDISON COMPANY, a California corporation (the
“Borrower”), the several banks and other financial institutions from time to
time parties hereto (the “Lenders”), WELLS FARGO BANK, N.A., as syndication
agent (in such capacity, the “Syndication Agent”), BARCLAYS BANK PLC, MORGAN
STANLEY SENIOR FUNDING, INC., SUNTRUST BANK, UBS LOAN FINANCE LLC, US BANK,
NATIONAL ASSOCIATION, BNP PARIBAS, ROYAL BANK OF CANADA and THE BANK OF NOVA
SCOTIA, as co-documentation agents (in their respective capacities as such, the
“Co-Documentation Agents”), and BANK OF AMERICA, N.A., as administrative agent
for the Lenders (in such capacity, the “Administrative Agent” and, together with
the Syndication Agent and the Co-Documentation Agents, the “Agents”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders make available to it
revolving loan and letter of credit commitments in the amount of $500,000,000;
and

WHEREAS, the Lenders are willing to make such commitments available to the
Borrower upon the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and of the covenants contained
herein, and of other good and valuable consideration given, the receipt whereof
is hereby acknowledged, the Borrower, the Lenders and the Administrative Agent
hereby agree as follows:

SECTION 1. DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:

“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1% and (c) the Eurodollar Rate for a one-month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus the Applicable Margin for Eurodollar Loans (provided that,
for the avoidance of doubt, the Eurodollar Rate for any day shall be based on
the rate appearing on the Reuters BBA LIBOR Rates Page 3750 (or on any successor
or substitute page of such page) at approximately 11:00 a.m. London time two
Business Days prior to such day). Any change in the ABR due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Eurodollar Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate, the Federal Funds Effective Rate or the Eurodollar Rate,
respectively.

“ABR Loans”: Loans and Swingline Loans, the rate of interest applicable to which
is based upon the ABR, calculated on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed.

 

1



--------------------------------------------------------------------------------

“Act”: as defined in Section 9.16.

“Additional Costs”: as defined in Section 2.13(a).

“Administrative Agent”: as defined in the preamble hereto.

“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.

“Agents”: as defined in the preamble hereto.

“Agreement”: as defined in the preamble hereto.

“Applicable Margin”: for any day, the applicable rate per annum set forth under
the relevant column heading below, based upon the then most current senior
unsecured debt ratings of the Borrower issued by S&P and Moody’s, respectively:

 

Level

  

Rating

   Facility
Fee Rate     Applicable
Margin
for ABR
Loans     Applicable
Margin for
Eurodollar
Loans     Letter of
Credit
Participation
Fee Rate  

1

   A/A2 or higher    0.200 %    0 %    1.300 %    1.300 % 

2

   A-/A3    0.250 %    0 %    1.500 %    1.500 % 

3

   BBB+/Baa1 or lower    0.325 %    0 %    1.675 %    1.675 % 

Subject to the provisions of this paragraph regarding split ratings, changes in
the Applicable Margin shall become effective on the date on which S&P and/or
Moody’s changes its relevant rating. In the event of split ratings, the higher
rating shall govern. In the event that, at any time, a rating is not available
from one of such rating agencies, the Applicable Margin shall be determined on
the basis of the rating from the other rating agency. In the event that, at any
time, ratings from each such rating agency are not available for companies
generally, the Applicable Margin shall be determined on the basis of the last
rating(s) made available. In the event that, at any time, such ratings are not
available for the Borrower but are generally available for other companies, then
the Applicable Margin shall be as for Level 3.

“Assignee”: as defined in Section 9.6(c).

“Assignment and Assumption”: as defined in Section 9.6(c).

“Bank of America”: Bank of America, N.A., a national banking association.

“BBA LIBOR”: as defined in “Eurodollar Rate”.

 

2



--------------------------------------------------------------------------------

“benefited Lender”: as defined in Section 9.7(a).

“Board”: the Board of Governors of the Federal Reserve System (or any
successor).

“Borrower”: as defined in the preamble hereto.

“Borrower Materials”: as defined Section 6.1.

“Borrowing Date”: any Business Day specified in a notice (i) pursuant to
Section 2.2 as a date on which the Borrower requests the Lenders to make Loans
hereunder or (ii) pursuant to Section 2.20 as a date on which the Borrower
requests the Swingline Lender to make Swingline Loans hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
except that, when used in connection with a Eurodollar Loan, the term “Business
Day” shall mean any Business Day (as defined above) on which dealings in Dollars
between banks may be carried on in London, England and in New York, New York.

“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swingline Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swingline
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swingline Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Closing Date”: March 5, 2010.

“Co-Documentation Agents”: as defined in the preamble hereto.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commitment”: as to any Lender, the obligation of such Lender to make Loans and
to acquire participations in Letters of Credit and Swingline Loans in the
aggregate principal and/or face amount set forth under the heading “Commitment”
opposite such Lender’s name on Schedule 1.1 or in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof, including Section 2.1.

“Commitment Increase Amount”: as defined in Section 2.1(b).

“Commitment Increase Notice”: as defined in Section 2.1(b).

 

3



--------------------------------------------------------------------------------

“Commitment Period”: the period from and including the Closing Date to the
Termination Date.

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414 of the Code.

“Confidential Information”: as defined in Section 9.15.

“Consolidated Capital”: at any time, the sum of, without duplication,
(i) Consolidated Total Indebtedness plus (ii) the amount set forth opposite the
captions “shareholder’s equity” and “preferred stock” (or similar captions) on a
consolidated balance sheet of the Borrower prepared in accordance with GAAP plus
(iii) the outstanding principal amount of any junior subordinated deferrable
interest debentures or similar securities issued by the Borrower or any of its
Subsidiaries after December 15, 2005.

“Consolidated Capitalization Ratio”: on the last day of any fiscal quarter, the
ratio of (a) Consolidated Total Indebtedness to (b) Consolidated Capital.

“Consolidated Total Indebtedness”: at any date, the sum of (i) the aggregate
principal amount of all Indebtedness of the Borrower and its Subsidiaries at
such date determined on a GAAP consolidated basis and (ii) without duplication,
the aggregate principal amount of all Indebtedness of any other Persons at such
date determined on a GAAP consolidated basis to the extent the payment of such
Indebtedness is guaranteed by the Borrower or any of its Subsidiaries.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Conversion Date”: as defined in Section 2.6.

“Cost of Funds Rate”: for any day, the fluctuating rate of interest per annum
for such day equal to the offer rates applicable to Federal funds for a term of
one Business Day at the time received by the Administrative Agent.

“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Cost of Funds Rate Loan”: a Swingline Loan that bears interest at a rate based
upon the Cost of Funds Rate.

 

4



--------------------------------------------------------------------------------

“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Defaulting Lender”: any Lender, as determined by the Administrative Agent, that
has at any time, whether or not cured, (a) failed to fund any portion of its
Loans or participations in Letters of Credit or Swingline Loans within three
Business Days of the date required to be funded by it hereunder, (b) notified
the Borrower, the Administrative Agent, the L/C Issuer or any Lender in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm in writing
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans, (d) otherwise failed to pay over to the
Administrative Agent, the L/C Issuer or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, (e) has become a “defaulting
lender” (however defined) or has otherwise defaulted in its obligations to fund
loans under any other credit agreement to which such Lender is a party, or
(f) (i) become or is insolvent or is the Subsidiary or Affiliate of a Person
that has become or is insolvent or (ii) become the subject of a proceeding under
any Debtor Relief Law, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
is the Subsidiary or Affiliate of a Person that has become the subject of a
proceeding under any Debtor Relief Law, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided that a Lender shall not qualify as a
Defaulting Lender solely as a result of the acquisition or maintenance of an
ownership interest in such Lender or its parent company, or to the exercise of
control over such Lender or any Person controlling such Lender, by a
Governmental Authority or instrumentality thereof.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Downgraded Lender”: any Lender that has a non-investment grade rating from
Moody’s, S&P or another nationally recognized rating agency.

“Environmental Laws”: any and all federal, state, local or municipal laws,
rules, orders, regulations, statutes, ordinances, codes, decrees, requirements
of any Governmental Authority or other Requirements of Law (including common
law) regulating, relating to or imposing liability or standards of conduct
concerning protection of the environment, as now or may at any time hereafter be
in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

5



--------------------------------------------------------------------------------

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: (a) for any Interest Period with respect to a Eurodollar
Loan, the rate per annum equal to (i) the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or such other comparable commercially
available source providing quotations of BBA LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period or, (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Loan being made, continued or converted and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch (or a
successor Administrative Agent’s London Branch, if applicable) to major banks in
the London interbank eurodollar market at their request at approximately 11:00
a.m. (London time) two Business Days prior to the commencement of such Interest
Period; and (b) for any interest calculation with respect to an ABR Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch (or a successor Administrative Agent’s London Branch, if
applicable) to major banks in the London interbank Eurodollar market at their
request at the date and time of determination.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: any of the events specified in Section 7., provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Exposure”: with respect to any Lender at any time, an amount equal to the sum
of, without duplication, (i) the amount of such Lender’s outstanding Loans, L/C
Obligations and Swingline Participation Amount at such time, and (ii) such
Lender’s Percentage of the outstanding Swingline Loans at such time.

“Facility Fee”: the facility fee payable pursuant to Section 2.3(a) at the
Facility Fee Rate.

 

6



--------------------------------------------------------------------------------

“Facility Fee Rate”: the facility fee rate per annum set forth in the definition
of “Applicable Margin”.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Fronting Exposure”: at any time there is a Defaulting Lender, (a) with respect
to the L/C Issuer, such Defaulting Lender’s Percentage of the outstanding L/C
Obligations other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Percentage of Swingline Loans other
than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

“GAAP”: generally accepted accounting principles in the United States of America
in effect from time to time.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current trade liabilities incurred in
the ordinary course of business and payable in accordance with customary
practices) or representing reimbursement obligations in respect of letters of
credit which have been funded, (b) any other indebtedness of such Person which
is evidenced by a note, bond, debenture or similar instrument, (c) all
indebtedness created or arising under any conditional sale or title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (d) all
obligations of such Person as lessee which are capitalized in accordance with
GAAP, (e) all direct and indirect guarantee obligations (whether by guarantee,
reimbursement or indemnity or agreement to maintain financial condition or
solvency or otherwise) of such Person in respect of any obligations of the type
described in the preceding clauses (a) through (d) of any other Person, (f) all
obligations of the kind referred to in clauses (a) through (d) above secured by
(or for which the holder of such obligation has an existing right,

 

7



--------------------------------------------------------------------------------

contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation and (g) for the
purposes of Section 7. (g) only, all obligations of such Person in respect of
Hedge Agreements in an amount equal to the net amount that would be payable by
such Person upon the acceleration, termination or liquidation thereof.
Notwithstanding the foregoing, with respect to the Borrower, Indebtedness shall
not include (i) obligations under a Receivables Securitization of such Person,
(ii) any junior subordinated deferrable interest debentures or similar
securities issued by the Borrower or any of its Subsidiaries after December 15,
2005, (iii) power-purchase contract obligations and fuel contract obligations
that in each case are included as indebtedness on the consolidated balance sheet
of the Borrower and (iv) indebtedness of variable interest entities that are
consolidated with the Borrower for financial reporting purposes and whose
indebtedness is non-recourse to the Borrower and its Subsidiaries (other then
such entities).

“indemnified person”: as defined in Section 9.5.

“indemnified liabilities”: as defined in Section 9.5.

“Indenture”: the Trust Indenture, dated as of October 1, 1923 between the
Borrower and Bank of New York Mellon Trust Company, N.A. and D.G. Donovan as
trustees, as amended and supplemented from time to time.

“Interest Payment Date”: (a) as to any ABR Loan (other than a Swingline Loan),
the last day of each March, June, September and December to occur while such
Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan, having an Interest Period of three months or less, the last day
of each Interest Period therefor, (c) as to any Eurodollar Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof (e.g., six months), after the first day of such Interest
Period and the last day of such Interest Period, (d) as to any Eurodollar Loan
the date of any repayment or prepayment made in respect thereof and (e) as to
any Swingline Loan, the day that such Swingline Loan is required to be repaid.

“Interest Period”: (a) with respect to any ABR Loan (other than a Swingline
Loan), the period commencing on the Borrowing Date or the Conversion Date, as
the case may be, with respect to such ABR Loan and ending on the last day of
each March, June, September and December to occur while such Loan is outstanding
and the final maturity date of such Loan, and (b) with respect to any Eurodollar
Loan:

(i) initially, the period commencing on the Borrowing Date or the Conversion
Date, as the case may be, with respect to such Eurodollar Loan and ending one,
two, three or six months or 7, 14 or 21 days thereafter as selected by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and

(ii) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six

 

8



--------------------------------------------------------------------------------

months or 7, 14 or 21 days thereafter as selected by the Borrower by irrevocable
notice to the Administrative Agent not less than two Business Days prior to the
last day of the then current Interest Period with respect thereto;

provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

(1) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(2) any Interest Period for a Loan that would otherwise extend beyond the
Termination Date shall end on the Termination Date; and

(3) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month.

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents”: with respect to any Letter of Credit, the Letter of Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrower or in favor of the L/C Issuer and relating to
such Letter of Credit.

“L/C Advance”: with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Percentage.

“L/C Borrowing”: an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed when required hereunder or has
not been refinanced as a borrowing hereunder.

“L/C Credit Extension”: with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer”: Bank of America and Wells Fargo Bank (to the extent set forth in
Section 3.1) and each other Lender which agrees to act as L/C Issuer hereunder,
in its capacity as the issuer of Letters of Credit hereunder, and any successor
issuer of Letters of Credit hereunder. The L/C Issuer may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of the L/C
Issuer, in which case the term “L/C Issuer” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

 

9



--------------------------------------------------------------------------------

“L/C Obligations”: as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.2(e). For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lenders”: as defined in the preamble hereto; provided that wherever
appropriate, each reference herein to the Lenders shall be deemed to include the
Swingline Lender.

“Lending Office”: each Lender’s lending office designated in Schedule 1.1 or
such other office of such Lender notified to the Administrative Agent and
Borrower.

“Letter of Credit”: any standby letter of credit issued pursuant to this
Agreement.

“Letter of Credit Application”: an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

“Letter of Credit Expiration Date”: the day that is seven days prior to the
Termination Date (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Fronting Fee”: as defined in Section 2.3(d).

“Letter of Credit Participation Fee”: the letter of credit participation fee
payable pursuant to Section 2.3(c) at the Letter of Credit Participation Fee
Rate.

“Letter of Credit Participation Fee Rate”: the letter of credit participation
fee rate per annum set forth in the definition of “Applicable Margin”.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capitalized lease obligation
having substantially the same economic effect as any of the foregoing).

“Loan”: any loan made by any Lender pursuant to Section 2.1 or 2.20(b).

“Loan Documents”: this Agreement, each Issuer Document and any Notes.

 

10



--------------------------------------------------------------------------------

“Material Adverse Effect”: a material adverse effect on the business, property,
operations or financial condition of the Borrower and its consolidated
Subsidiaries taken as a whole.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation, but excluding any such substances, materials or
wastes that are used or present on any property in conformance with the
Requirements of Law.

“Moody’s”: Moody’s Investors Service, Inc.

“New Lender”: as defined in Section 2.1(c).

“Non-Excluded Taxes”: as defined in Section 2.14(a).

“Non-U.S. Lender”: as defined in Section 2.14(d).

“Note”: as defined in Section 2.4(e).

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Participants”: as defined in Section 9.6(b).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Percentage”: as to any Lender at any time, the percentage which such Lender’s
Commitment then constitutes of the Total Commitments or, at any time after the
Commitments shall have terminated, the percentage which the aggregate principal
amount of such Lender’s Exposure at such time constitutes of the Total Exposures
at such time.

“Person”: an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined Section 6.1.

 

11



--------------------------------------------------------------------------------

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by Bank of America as its prime rate (the Prime Rate not being intended to
be the lowest rate of interest charged by Bank of America in connection with
extensions of credit to debtors). Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Public Lender”: as defined Section 6.1.

“Receivables Securitization”: any financing pursuant to which accounts
receivable of the Borrower or any of its Subsidiaries are (or are purported to
be) sold or pledged, which financing shall be non-recourse (except for customary
limited recourse provisions) to the Borrower and its Subsidiaries.

“Refunded Swingline Loans”: as defined in Section 2.20(b).

“Register”: as defined in Section 9.6(d).

“Regulation FD”: as defined in Section 9.15.

“Regulatory Change”: as to any Lender or the L/C Issuer, any change occurring or
taking effect after the date of this Agreement in federal, state, local or
foreign laws or regulations, or the adoption or making or taking effect after
such date of any interpretations, directives, or requests applying to a class of
lenders including the Lenders or the L/C Issuer, as the case may be, of or under
any federal, state, local or foreign laws or regulations (whether or not having
the force of law) by any court or governmental or monetary authority charged
with the interpretation or administration thereof.

“Required Lenders”: at any date, the holders of more than 50% of the Total
Commitments then in effect or, if the Commitments have terminated, the Total
Exposures at such time.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the Chief Financial Officer, the Treasurer or any
Assistant Treasurer of the Borrower, or any employee of the Borrower designated
by any of the foregoing.

“S&P”: Standard & Poor’s Ratings Group.

“Significant Subsidiary”: as defined in Regulation S-X of the United States
Securities and Exchange Commission (or any successor), as the same may be
amended or supplemented from time to time.

 

12



--------------------------------------------------------------------------------

“Subsidiary”: as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.19 in an aggregate principal amount at any one time
outstanding not to exceed $50,000,000.

“Swingline Lender”: Bank of America, N.A, in its capacity as provider of
Swingline Loans, or any successor Swingline Lender hereunder.

“Swingline Loans”: as defined in Section 2.19(a).

“Swingline Participation Amount”: as defined in Section 2.20(c).

“Syndication Agent”: as defined in the preamble hereto.

“Termination Date”: the date upon which the Commitments shall terminate, which
shall be March 5, 2013.

“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect. The amount of the Total Commitments as of the Closing Date is
$500,000,000.

“Total Exposures”: at any time, the aggregate amount of the Exposures of all
Lenders at such time.

“Transferee”: as defined in Section 9.6(f).

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“Unreimbursed Amount”: as defined in Section 3.3(a).

“Wells Fargo Bank”: Wells Fargo Bank, N.A., a national banking association.

1.2. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have their defined meanings when used in
the Notes or any certificate or other document made or delivered pursuant hereto
or thereto.

(b) As used herein and in the Notes and any certificate or other document made
or delivered pursuant hereto or thereto, accounting terms relating to the
Borrower and its

 

13



--------------------------------------------------------------------------------

Subsidiaries not defined in Section 1.1 and accounting terms partly defined in
Section 1.1, to the extent not defined, shall have the respective meanings given
to them under GAAP.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the amount then available to be drawn under such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum amount available to be drawn under such Letter of Credit after giving
effect to all such increases, whether or not such maximum amount is in effect at
such time.

SECTION 2. AMOUNT AND TERMS OF THE CREDIT FACILITY

2.1. The Commitments; Increase in Total Commitments. (a) Subject to the terms
and conditions hereof, each Lender severally agrees to make revolving credit
loans to the Borrower from time to time during the Commitment Period in an
aggregate principal amount at any one time outstanding that will not result in
such Lender’s Exposure exceeding such Lender’s Commitment (except as otherwise
provided in Section 2.19(a) with respect to the Swingline Lender). During the
Commitment Period the Borrower may use the Commitments by borrowing, prepaying
the Loans in whole or in part, and reborrowing, all in accordance with the terms
and conditions hereof. Notwithstanding anything to the contrary in this
Agreement, in no event may Loans be borrowed under this Section 2 if, after
giving effect thereto, the aggregate principal amount of the Total Exposures at
such time would exceed the Total Commitments then in effect. The Loans may from
time to time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 2.6.

(b) In the event that the Borrower wishes from time to time to increase the
Total Commitments, it shall notify the Administrative Agent in writing of the
amount (the “Commitment Increase Amount”) of such proposed increase (such
notice, a “Commitment Increase Notice”), and the Administrative Agent shall
notify each Lender of such proposed increase. The Borrower may, at its election
(i) offer one or more of the Lenders the opportunity to participate in all or a
portion of the Commitment Increase Amount pursuant to paragraph (d) below and/or
(ii) with the consent of the Administrative Agent and each L/C Issuer (which
consent shall not be unreasonably withheld or delayed), offer one or more
additional banks, financial institutions or other entities the opportunity to
participate in all or a portion of the Commitment Increase Amount pursuant to
paragraph (c) below. Each Commitment Increase Notice shall specify which Lenders
and/or banks, financial institutions or other entities the Borrower desires to
participate in such Commitment increase. The Borrower or, if requested by

 

14



--------------------------------------------------------------------------------

the Borrower, the Administrative Agent, will notify such Lenders and/or banks,
financial institutions or other entities of such offer. Each Commitment Increase
Amount shall be at least $25,000,000.

(c) Any additional bank, financial institution or other entity which the
Borrower selects to offer participation in the increased Commitments and which
elects to become a party to this Agreement and provide a Commitment in an amount
so offered and accepted by it pursuant to Section 2.1(b)(ii) shall execute a New
Lender Supplement with the Borrower and the Administrative Agent, substantially
in the form of Exhibit F, whereupon such bank, financial institution or other
entity (herein called a “New Lender”) shall become a Lender for all purposes and
to the same extent as if originally a party hereto and shall be bound by and
entitled to the benefits of this Agreement, and Schedule 1.1 shall be deemed to
be amended to add the name and Commitment of such New Lender, provided that the
Commitment of any such new Lender shall be in an amount not less than
$5,000,000.

(d) Any Lender which accepts an offer to it by the Borrower to increase its
Commitment pursuant to Section 2.1(b)(i) shall, in each case, execute a
Commitment Increase Supplement with the Borrower and the Administrative Agent,
substantially in the form of Exhibit G, whereupon such Lender shall be bound by
and entitled to the benefits of this Agreement with respect to the full amount
of its Commitment as so increased, and Schedule 1.1 shall be deemed to be
amended to so increase the Commitment of such Lender.

(e) Notwithstanding anything to the contrary in this Section 2.1, (i) in no
event shall any increase effected pursuant to this Section 2.1 cause the Total
Commitments hereunder to exceed $750,000,000 and (ii) no Lender shall have any
obligation to increase its Commitment unless it agrees to do so in its sole
discretion.

(f) On the effective date of each increase in the Commitments pursuant to this
Section 2.1 and notwithstanding other provisions of this Agreement to the
contrary (i) the Lenders shall make such payments as shall be directed by the
Administrative Agent in order that the outstanding Loans shall be held ratably
by the Lenders based on their respective Commitments and (ii) participations in
outstanding Letters of Credit and Swingline Participation Amounts shall be
deemed to be reallocated according to the respective Commitments of the Lenders.
Payments of interest, fees and commissions with respect to the Loans, Swingline
Loans and Letters of Credit shall be made to give effect to any adjustments in
the Loans and participations in the Letters of Credit made pursuant to this
Section 2.1.

(g) On the effective date of each increase in the Commitments pursuant to this
Section 2.1, the conditions set forth in paragraphs (b), (c), (e), (f) (with
appropriate modifications) and (g) of Section 5.1 shall have been satisfied with
respect to such increased Commitments as if such paragraphs applied to such
increase, mutatis mutandis and no Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the increase
requested to be made on such date.

2.2. Procedure for Borrowing. The Borrower may borrow under the Commitments
during the Commitment Period on any Business Day, provided that the Borrower
shall give the Administrative Agent irrevocable notice, which notice must be
executed by a

 

15



--------------------------------------------------------------------------------

Responsible Officer of the Borrower and received by the Administrative Agent
prior to (a) 11:00 a.m., New York City time, two Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, or (b) 12:00 Noon,
New York City time, on the requested Borrowing Date, in the case of ABR Loans.
Each such notice shall specify (i) the amount to be borrowed, (ii) the requested
Borrowing Date, (iii) whether the borrowing is to be of Eurodollar Loans, ABR
Loans, or a combination thereof and (iv) if the borrowing is to be entirely or
partly of Eurodollar Loans, the respective lengths of the initial Interest
Periods therefor. Each borrowing under the Commitments shall be in an amount
equal to (x) in the case of ABR Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (y) in the case of Eurodollar Loans,
$10,000,000 or a whole multiple of $1,000,000 in excess thereof; provided that
(i) a borrowing under the Commitments that is an ABR Loan may be in any
aggregate amount that is required to finance the reimbursement of all or a part
of an Unreimbursed Amount as contemplated by Section 3.53 and (ii) the Swingline
Lender may request, on behalf of the Borrower, borrowings of ABR Loans in other
amounts pursuant to Section 2.20(b). Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Lender thereof.
Each Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
office of the Administrative Agent specified in Section 9.2 prior to 1:00 p.m.,
New York City time, on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower by the Administrative Agent crediting the account
of the Borrower on the books of such office with the aggregate of the amounts
made available to the Administrative Agent by the Lenders promptly upon receipt
thereof and in like funds as received by the Administrative Agent; provided that
(x) Loans made to finance the reimbursement of an Unreimbursed Amount as
provided in Section 3.53 shall be remitted by the Administrative Agent to the
applicable L/C Issuer and (y) Loans made to finance the reimbursement of a
Swingline Loan as provided in Section 2.20(b) shall be remitted by the
Administrative Agent to the Swingline Lender. Swingline Loans shall be made as
provided in Section 2.19.

2.3. Fees. (a) The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a Facility Fee (subject to Section 2.18(c)) for the
period from and including the first day of the Commitment Period to and
excluding the Termination Date, computed at the Facility Fee Rate on the average
daily amount of the Commitment of such Lender (or, following termination of the
Commitment of such Lender, on the average daily amount of the Exposure of such
Lender) during the period for which payment is made, payable in arrears on the
last day of each March, June, September and December and on the Termination Date
and, following termination of the Commitments, on demand.

(b) The Borrower agrees to pay to the Administrative Agent for its own account
any fees separately agreed to by the Borrower and the Administrative Agent in
writing.

(c) The Borrower shall pay to the Administrative Agent for the account of each
Lender in accordance with its Percentage a Letter of Credit fee (the “Letter of
Credit Participation Fee”) for each Letter of Credit equal to the Letter of
Credit Participation Fee Rate times the daily amount available to be drawn under
such Letter of Credit; provided, however, any Letter of Credit Participation
Fees otherwise payable for the account of a Defaulting Lender

 

16



--------------------------------------------------------------------------------

with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.3 shall be payable, to the maximum extent permitted by applicable law,
to the other Lenders in accordance with the upward adjustments in their
respective Percentages allocable to such Letter of Credit pursuant to
Section 2.18(d), with the balance of such fee, if any, payable to the L/C Issuer
for its own account. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.2(e). Letter of Credit Participation
Fees shall be (i) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Letter of Credit Participation Fee
Rate during any quarter, the daily amount available to be drawn under each
Letter of Credit shall be computed and multiplied by the Letter of Credit
Participation Fee Rate separately for each period during such quarter that such
Letter of Credit Participation Fee Rate was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Required Lenders,
while interest is accruing pursuant to Section 2.8(d), all Letter of Credit
Participation Fees shall be increased by 2% per annum.

(d) The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
separately agreed with such L/C Issuer, computed on the daily amount available
to be drawn under such Letter of Credit on a quarterly basis in arrears Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.2(e). In addition, the Borrower shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

2.4. Repayment of Loans and Swingline Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Loan of such
Lender on the Termination Date (or such earlier date on which the Loans become
due and payable pursuant to Section 7.) and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan as set forth in
Section 2.19(c). The Borrower hereby further agrees to pay interest on the
unpaid principal amount of the Loans from time to time outstanding from the date
hereof until payment in full thereof at the rates per annum, and on the dates,
set forth in Section 2.8. The Borrower hereby further agrees to pay interest on
the unpaid principal amount of the Swingline Loans from time to time outstanding
from the date hereof until payment in full thereof at the rates per annum, and
on the dates, set forth in Sections 2.8 and 2.19.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each

 

17



--------------------------------------------------------------------------------

Loan and Swingline Loan of such Lender and participating interests of such
Lender in Swingline Loans from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time under this
Agreement.

(c) The Administrative Agent shall maintain the Register pursuant to
Section 9.6(d), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan and Swingline Loan made hereunder, the Type
thereof and each Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) both the amount of any sum received
by the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.4(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans and Swingline Loans made to the
Borrower by such Lender in accordance with the terms of this Agreement.

(e) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing the Loans (and, in the case of the Swingline
Lender, the Swingline Loans) of such Lender, substantially in the form of
Exhibit A with appropriate insertions as to date and principal amount (a
“Note”).

2.5. Prepayments and Termination or Reduction of Commitments. (a) The Borrower
may, upon not less than three Business Days’ notice to the Administrative Agent,
terminate or reduce the unutilized amount of the Commitments. Any reduction of
the Commitments shall be in an amount equal to $10,000,000 or a whole multiple
of $1,000,000 in excess thereof and shall reduce permanently the Commitments
then in effect.

(b) The Borrower may at any time and from time to time prepay the Loans, in
whole or in part, without premium or penalty, upon at least three Business Days’
irrevocable notice to the Administrative Agent. Each such notice shall specify
the date and amount of prepayment and whether the prepayment is of Eurodollar
Loans, ABR Loans or a combination thereof, and, if of a combination thereof, the
amount allocable to each. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof. If any such notice is given,
the amount specified in such notice shall be due and payable on the date
specified therein, together with any amounts payable pursuant to Section 2.15
and (except in the case of ABR Loans) accrued interest to but excluding such
date on the amount prepaid. Partial prepayments shall be in an aggregate
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.

(c) The Borrower may at any time and from time to time prepay the Swingline
Loans, in whole or in part, without premium or penalty, upon irrevocable notice
to the Administrative Agent and the Swingline Lender received no later than
12:00 Noon, New York

 

18



--------------------------------------------------------------------------------

City time, on the day of the proposed prepayment. Each such notice shall specify
the date and amount of prepayment and whether the prepayment is of Cost of Funds
Rate Loans, ABR Loans or a combination thereof, and, if of a combination
thereof, the amount allocable to each. If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with any amounts payable pursuant to Section 2.15 and accrued interest
to but excluding such date on the amount prepaid. Partial prepayments of
Swingline Loans shall be in an aggregate principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof or the then outstanding aggregate
principal amount of the Swingline Loans.

(d) At any time after a Lender has become a Defaulting Lender, the Borrower may
(i) reduce the Defaulting Lender’s Commitment to be equal to the amount of such
Defaulting Lender’s outstanding Loans (and participations in Letters of Credit
or Swingline Loans) at the time such Lender becomes a Defaulting Lender, by
giving notice to such Defaulting Lender and the Administrative Agent (provided
that concurrently with such reduction, the Total Commitments shall be reduced by
the amount by which such Defaulting Lender’s Commitment is reduced) or
(ii) terminate in full the Commitment of such Defaulting Lender by giving notice
to such Defaulting Lender and the Administrative Agent; provided that (1) at the
time of any such termination pursuant to clause (ii), no Default or Event of
Default exists (or, if a Default or Event of Default exists, the Required
Lenders consent to such termination); (2) concurrently with such termination
(A) the Total Commitments shall be reduced by the Commitment of such Defaulting
Lender (it being understood that the Borrower may not terminate the Commitment
of a Defaulting Lender to the extent that, after giving effect to such
termination, the Total Exposures would exceed the Total Commitments) and (B) the
Borrower shall pay all amounts owed to such Defaulting Lender hereunder (subject
to Section 2.18(d)) less the Borrower’s reasonable estimate of the amount (if
any) of any breakage costs expected to be incurred by the Borrower as a result
of the events or circumstances pursuant to which such Lender became a Defaulting
Lender (which estimate shall be conclusive, absent manifest error). The Borrower
agrees to return to such Defaulting Lender the excess (if any) of its reasonable
estimate of the amount of any breakage costs over the actual amount of such
breakage costs. The termination of the Commitment of a Defaulting Lender
pursuant to this Section 2.5(d) shall not be deemed to be a waiver of any right
that (x) the Borrower, the Administrative Agent or any other Lender may have
against such Defaulting Lender or (y) such Defaulting Lender may have against
the Borrower based on the estimate described in the preceding sentence.

(e) If a Lender at any time becomes a Defaulting Lender and the Total Exposures
at such time exceed an amount equal to the total of (i) the Total Commitments
minus (ii) such Defaulting Lender’s Commitment (after giving effect to any
reduction or termination pursuant to Section 2.5(d)) plus (iii) the principal
amount of such Defaulting Lender’s outstanding Loans, then the Borrower shall
promptly (and in any event within three Business Days), prepay Loans in an
amount sufficient to eliminate such excess. Except for the mandatory nature
thereof, any prepayment of Loans pursuant to this Section 2.5(e) shall be
subject to the provisions of Section 2.5(b); provided that such prepayment may
be in any amount that is an integral multiple of $1,000,000.

2.6. Conversion and Continuation Options. ABR Loans may, at any time, be
converted into Eurodollar Loans and Eurodollar Loans may, on the last day of any
Interest

 

19



--------------------------------------------------------------------------------

Period applicable thereto, be converted into ABR Loans or continued as
Eurodollar Loans (the date of any such conversion, the “Conversion Date”), as
follows:

(a) In order to continue outstanding Eurodollar Loans as Eurodollar Loans for
another Interest Period, or to convert ABR Loans to Eurodollar Loans, the
Borrower shall give the Administrative Agent irrevocable notice thereof prior to
11:00 a.m. New York City time, two Business Days before the first day of the
Interest Period to be applicable to such continued or converted Eurodollar
Loans, which notice shall specify the length of the Interest Period requested by
the Borrower to be applicable to such Loans.

(b) No Loan may be converted into, or continued as, a Eurodollar Loan when any
Event of Default has occurred and is continuing and the Administrative Agent has
or the Required Lenders have determined in its or their sole discretion not to
permit such a continuation.

(c) If the Borrower fails to give a notice as described above in this
Section 2.6 to continue an outstanding Eurodollar Loan or to convert such Loan
to an ABR Loan, or if such continuation or conversion is not permitted pursuant
to paragraph (b) above, such Loans shall be automatically converted to ABR Loans
on the last day of the then expiring Interest Period applicable to such Loans.

(d) The Administrative Agent shall promptly notify each Lender of each notice
received by the Administrative Agent from the Borrower pursuant to this
Section 2.6.

(e) This Section shall not apply to Swingline Loans, which may not be continued
or converted (it being understood that, subject to the terms and conditions set
forth in this Agreement, Swingline Loans may be reborrowed on the same day other
Swingline Loans are being repaid).

2.7. Minimum Amounts and Maximum Number of Tranches. All borrowings,
prepayments, conversions and continuations of Loans hereunder and all selections
of Interest Periods hereunder shall be in such amounts and be made pursuant to
such elections so that, after giving effect thereto, the aggregate principal
amount of the Loans comprising each Eurodollar Tranche shall be equal to
$10,000,000 or a whole multiple of $1,000,000 in excess thereof. In no event
shall there be more than five Eurodollar Tranches outstanding at any time.

2.8. Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin therefor.

(b) Each ABR Loan shall bear interest for each day from the applicable Borrowing
Date at a rate per annum equal to the ABR plus the Applicable Margin therefor.

(c) Each Swingline Loan shall bear interest for each day from the applicable
Borrowing Date at the applicable rate provided in Section 2.19.

 

20



--------------------------------------------------------------------------------

(d) If all or a portion of (i) the principal amount of any Loan, Swingline Loan
or reimbursement obligation in respect of any Unreimbursed Amount, (ii) any
interest payable thereon or (iii) any fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall, to the extent permitted by applicable
law, bear interest at a rate per annum which is equal to the rate applicable to
ABR Loans pursuant to Section 2.8(b) plus 2% from the date of such non-payment
to (but excluding) the date on which such amount is paid in full (after as well
as before judgment).

(e) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (d) of this Section shall be
payable from time to time on demand.

2.9. Computation of Interest and Fees. (a) Interest calculated on the basis of
the Prime Rate shall be calculated on the basis of a 365- (or 366-, as the case
may be) day year for the actual days elapsed; and, otherwise, interest, Facility
Fees, Letter of Credit Participation Fees and Letter of Credit Fronting Fees
shall be calculated on the basis of a 360-day year for the actual days elapsed.
The Administrative Agent shall as soon as practicable notify the Borrower and
the Lenders of each determination of a Eurodollar Rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall deliver to the Borrower upon request a statement showing the
quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 2.8(a) or 2.82.8(b).

2.10. Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower, absent manifest error) that the
Eurodollar Rate can not be determined by any of the means set forth in the
definition of “Eurodollar Rate” and, by reason of circumstances affecting the
eurodollar market, quotations of interest rates for the relevant deposits are
not being provided by the Administrative Agent in the relevant amount or for the
relevant maturities for purposes of determining the Eurodollar Rate for such
Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders, absent manifest error) of making or
maintaining their affected Loans during such Interest Period, the Administrative
Agent shall give telecopy or telephonic notice thereof to the Borrower and the
Lenders as soon as practicable thereafter. If such notice is given (x) any
Eurodollar Loans requested to be made on the first day of such Interest Period
shall be made as ABR Loans, (y) any ABR Loans that were to have been converted
on the first day of such Interest Period to Eurodollar Loans shall be continued
as ABR Loans and (z) any outstanding Eurodollar Loans shall be converted, on the
first day of such Interest Period, to ABR Loans. Each such Lender

 

21



--------------------------------------------------------------------------------

shall promptly notify the Administrative Agent upon any change in such
determination of the adequacies and fairness of the Eurodollar Rate, and the
Administrative Agent shall promptly withdraw its notice to the Borrower
following receipt of such notices from the Required Lenders. Until such
withdrawal by the Administrative Agent, no further Eurodollar Loans shall be
made or continued as such, nor shall the Borrower have the right to convert ABR
Loans to Eurodollar Loans.

2.11. Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower of any Facility Fee or
Letter of Credit Participation Fee hereunder, each payment (including each
prepayment) by the Borrower on account of principal of and interest on the
Loans, and any reduction of the Commitments of the Lenders shall be made pro
rata according to the Percentages of the Lenders, in each case except to the
extent another provision of this Agreement specifies a different treatment
(including, but not limited to, Section 2.18). All payments (including
prepayments) to be made by the Borrower hereunder, whether on account of
principal, interest, fees or otherwise, shall be made without set off or
counterclaim and shall be made prior to 4:00 p.m., New York City time, on the
due date thereof to the Administrative Agent (except payments to be made
directly to the L/C Issuer or Swingline Lender as expressly provided herein),
for the account of the Lenders, at the Administrative Agent’s office specified
in Section 9.2, in Dollars and in immediately available funds. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. If any payment hereunder becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension; provided that if such next succeeding Business Day falls in the
following calendar month, then such payment shall be due and payable on the
Business Day immediately preceding the original date on which such payment
becomes due and payable.

(b) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error. If such Lender’s pro rata share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
of such Borrowing Date, the Administrative Agent shall also be entitled to
repayment of such amount with interest thereon at the rate per annum otherwise
applicable to such Loans hereunder, on demand, from the Borrower and, upon such
payment, no further interest shall be payable with respect to such amount. The
payment of interest by a Lender to the Administrative Agent pursuant to this
Section 2.11(b) shall not be deemed to be a waiver of any right the Borrower may
have against such Lender for such Lender’s failure to make Loans to the Borrower
as required hereunder.

 

22



--------------------------------------------------------------------------------

(c) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment to the Administrative Agent, the Administrative Agent may assume
that the Borrower is making such amount available to the Administrative Agent,
and the Administrative Agent may, in reliance upon such assumption, distribute
to the Lenders a corresponding amount. If such amount is not made available to
the Administrative Agent by the required time on the payment date therefor, each
of the Lenders shall pay to the Administrative Agent, on demand, the amount so
distributed to such Lender with interest thereon at a rate equal to the daily
average Federal Funds Effective Rate for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section shall be conclusive in the absence of manifest error. Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against the Borrower.

2.12. Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement (a) such Lender shall promptly give
notice thereof to the Borrower and the Administrative Agent, (b) the commitment
of such Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as
such and convert ABR Loans to Eurodollar Loans shall forthwith be cancelled and
(c) such Lender’s outstanding Eurodollar Loans, if any, shall be converted
automatically to ABR Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law.

2.13. Additional Costs. (a) If, as a result of any Regulatory Change:

(i) any Lender or L/C Issuer shall be subject to any tax of any kind whatsoever
with respect to amounts payable to it under this Agreement or any Eurodollar
Loan made by it, or the basis of taxation of payments to such Lender or L/C
Issuer in respect thereof is changed (except, in each case, for Non-Excluded
Taxes covered by Section 2.14, net income taxes and franchise taxes, and changes
in the rate of tax on the overall net income of such Lender); or

(ii) any reserve, special deposit, or capital adequacy, or similar requirements
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, any Lender or L/C Issuer are imposed, modified, or deemed
applicable; or

(iii) any other condition affecting this Agreement, any Eurodollar Loans or any
Letter of Credit or participation therein is imposed on any Lender or L/C Issuer
after the date hereof; and

any Lender or any L/C Issuer, as the case may be, determines that, by reason
thereof, the cost to such Lender of making or maintaining its Commitment or any
of its Eurodollar Loans to the Borrower, or the cost (including reduced rate of
return) to such Lender or L/C Issuer of participating in, issuing or maintaining
any such Loans or Letters of Credit, as the case may be, is increased or any
amount receivable by such Lender or L/C Issuer hereunder in respect of any

 

23



--------------------------------------------------------------------------------

of such Loans or Letters of Credit is reduced, in each case by an amount
reasonably deemed by such Lender or L/C Issuer to be material (such increases in
cost and reductions in amounts receivable being herein called “Additional
Costs”), then the Borrower shall pay to such Lender or L/C Issuer, as the case
may be, upon its request the additional amount or amounts as will compensate
such Lender or L/C Issuer, as the case may be, for such Additional Costs within
15 Business Days after written notice of such Additional Costs is received by
the Borrower; provided, however, that if all or any such Additional Costs would
not have been payable or incurred but for such Lender’s voluntary decision to
designate a new Lending Office, the Borrower shall have no obligation under this
Section 2.13 to compensate such Lender for such amount relating to such Lender’s
decision; provided, further, that the Borrower shall not be required to make any
payments to such Lender or L/C Issuer for Additional Costs resulting from
capital adequacy requirements incurred more than 60 days prior to the date that
such Lender or L/C Issuer, as the case may be, notifies the Borrower of such
Lender’s intention to claim compensation therefor. Each Lender will notify the
Borrower and the Administrative Agent of any Regulatory Change occurring after
the date of this Agreement which will entitle such Lender to compensation
pursuant to this Section 2.13(a) as promptly as practicable after it obtains
knowledge thereof and determines to request such compensation. Each Lender
requesting compensation under this Section 2.13(a) shall furnish to the Borrower
a statement setting forth the basis for requesting such compensation and the
method for determining the amount thereof.

(b) Without limiting the effect of the provisions of Section 2.13(a) (but
without duplication thereof), the Borrower will pay to any Lender, within 15
Business Days of receipt by the Borrower of notice from such Lender, for each
day such Lender is required to maintain reserves against “Eurocurrency
liabilities” under Regulation D of the Board as in effect on the date of this
Agreement, an additional amount determined by such Lender equal to the product
of the following:

(i) the principal amount of the Eurodollar Loan;

(ii) the remainder of (x) a fraction the numerator of which is the Eurodollar
Rate for such Eurodollar Loan and the denominator of which is one minus the rate
at which such reserve requirements are imposed on such Lender on such day minus
(y) such numerator; and

(iii) 1/360.

Such Lender shall request payment under this Section 2.13(b) by giving notice to
the Borrower as of the last day of each Interest Period for each Eurodollar Loan
(and, if such Interest Period exceeds three months’ duration, also as of three
months, or a whole multiple thereof, after the first day of such Interest
Period). Such notice shall specify the basis for requesting such compensation
and the method for determining the amount thereof. Such Lender shall provide any
evidence of such requirement to maintain reserves as the Borrower may reasonably
request.

(c) Determinations by any Lender or any L/C Issuer for purposes of this
Section 2.13 of the effect of any Regulatory Change or the amount of any
Additional Costs or of any amount under Section 2.13(b) shall be conclusive,
provided that such determinations are made absent manifest error.

 

24



--------------------------------------------------------------------------------

2.14. Taxes. (a) All payments made by the Borrower under this Agreement and any
Notes shall be made free and clear of, and without deduction or withholding for
or on account of, any present or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
excluding net income taxes and franchise taxes (imposed in lieu of net income
taxes) imposed on the Administrative Agent, any L/C Issuer or any Lender as a
result of a present or former connection between the Administrative Agent, any
L/C Issuer or such Lender and the jurisdiction of the Governmental Authority
imposing such tax or any political subdivision or taxing authority thereof or
therein (other than any such connection arising solely from the Administrative
Agent, any L/C Issuer or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document), unless the Borrower is compelled by law to make such
deduction or withholding. If any such non-excluded taxes, levies, imposts,
duties, charges, fees deductions or withholdings (“Non-Excluded Taxes”) or any
Other Taxes are required to be withheld from any amounts payable to the
Administrative Agent, any L/C Issuer or any Lender hereunder or under any Note,
the amounts so payable to the Administrative Agent, any L/C Issuer or such
Lender shall be increased to the extent necessary to yield to the Administrative
Agent, any L/C Issuer or such Lender (after payment of all Non-Excluded Taxes
and Other Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts they would have received had no such obligation been
imposed on the Borrower; provided, however, that the Borrower shall not be
required to increase any such amounts payable to any Lender with respect to any
Non-Excluded Taxes that are attributable to such Lender’s designation of a
different Lending Office (provided that such Non-Excluded Taxes are imposed at
the time of the first payment to such Lender under this Agreement following such
designation and excluding any designation required by any Requirement of Law or
occurring pursuant to Section 2.16) or failure to comply with the requirements
of paragraph (d) of this Section 2.14.

(b) In addition, the Borrower shall pay any Other Taxes (other than Other Taxes
that are being or promptly will be contested in good faith by appropriate
proceedings and for which the Borrower has set aside on its books adequate
reserves in accordance with GAAP, provided that the Borrower shall be permitted
not to pay such Other Taxes being so contested only so long as such nonpayment
could not reasonably be expected to have any adverse effect on the rights or
remedies of the Lenders hereunder or under any other Loan Document) to the
relevant Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes (other than Other Taxes that
are being or promptly will be contested in good faith by appropriate proceedings
and for which the Borrower has set aside on its books adequate reserves in
accordance with GAAP, provided that the Borrower shall be permitted not to pay
such Other Taxes being so contested only so long as such nonpayment could not
reasonably be expected to have any adverse effect on the rights or remedies of
the Lenders hereunder or under any other Loan Document) are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for the account of the Administrative Agent or the relevant
Lender or L/C Issuer, as the case may be, certificates or other valid vouchers
or receipts received by the Borrower showing payment thereof. If the Borrower
fails to pay any such Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the

 

25



--------------------------------------------------------------------------------

Borrower shall indemnify the Administrative Agent, the L/C Issuers and the
Lenders for any incremental taxes, interest or penalties that may become payable
by the Administrative Agent, any L/C Issuer or any Lender as a result of any
such failure.

(d) Each Lender (or Transferee) that is not a “United States person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN (certifying as to
entitlement to treaty benefits) or Form W-8ECI (claiming exemption from
withholding because the income is effectively connected with a U.S. trade or
business), or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit B and a Form W-8BEN (certifying as to beneficial ownership), or any
subsequent versions thereof or successors thereto properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from U.S. federal
withholding tax on all payments by the Borrower under this Agreement and the
other Loan Documents. Such forms shall be delivered by each Non-U.S. Lender on
or before the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender, or upon the reasonable request by the Borrower or the
Administrative Agent. Each Non-U.S. Lender shall promptly notify the Borrower at
any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose). Each
Non-U.S. Lender agrees to (i) promptly notify the Administrative Agent and
Borrower if any fact set forth in any such certificate ceases to be true and
correct and (ii) take such steps and may be reasonably necessary to avoid any
applicable Requirements of Law that Borrower make any deduction or withholding
for taxes from amounts payable to the Non-U.S. Lender under this Agreement.
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph after the date it
becomes a party to this Agreement (or, in the case of any Participant, after the
date such Participant purchases the related participation) that such Non-U.S.
Lender is not legally able to deliver.

2.15. Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense which such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing of
Eurodollar Loans or in the conversion into or continuation of Eurodollar Loans,
after the Borrower has given a notice requesting or accepting the same in
accordance with the provisions of this Agreement, (b) default by the Borrower in
making any prepayment of Eurodollar Loans after the Borrower has given a notice
thereof in accordance with the provisions of this Agreement, or (c) the making
of a prepayment of Eurodollar Loans on a day which is not the last day of an
Interest Period with respect thereto. Such indemnification may include an amount
equal to the excess, if applicable, of (i) the amount of interest which would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to but excluding the last day of the relevant
Interest Period (or proposed Interest Period) at the applicable rate of interest
for such Loans provided for herein

 

26



--------------------------------------------------------------------------------

(excluding, however, the Applicable Margin) over (ii) the amount of interest (as
reasonably determined by such Lender) which would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market.

2.16. Change of Lending Office. Each Lender agrees that if it makes any demand
for payment under Sections 2.13 or 2.14(a), or if any adoption or change of the
type described in Section 2.12 shall occur with respect to it, it will use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be disadvantageous to it, as
determined in its sole discretion) to designate a different Lending Office if
the making of such a designation would reduce or obviate the need for the
Borrower to make payments under Sections 2.13 or 2.14(a), or would eliminate or
reduce the effect of any adoption or change described in Section 2.12.

2.17. Replacement of Lenders under Certain Circumstances. If any Lender
(a) shall make a request for reimbursement for amounts owing pursuant to
Sections 2.13 or 2.14(a) (for itself or its Participant) or for which amounts
are otherwise payable by the Borrower pursuant to Section 2.14(a), (b) shall
deliver any notice to the Borrower and Administrative Agent pursuant to
Section 2.12(a), (c) does not consent to an amendment or waiver that requires
the consent of all Lenders and has been approved by the Required Lenders or
(d) is a Defaulting Lender or a Downgraded Lender, then the Borrower may require
such Lender to assign and delegate, without recourse, all of its interests,
rights and obligations under this Agreement and the other Loan Documents to a
replacement bank or other financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement
(or, if a Default or Event of Default exists, the Required Lenders consent to
such replacement), (iii) the Borrower shall repay, without duplication, all
Loans, participations in Unreimbursed Amounts, participating interests in
Swingline Loans, Swingline Participation Amounts and other amounts owing to such
replaced Lender on or prior to the date of replacement, (iv) the Borrower shall
be liable to such replaced Lender under Section 2.15 if any outstanding
Eurodollar Loan owing to such replaced Lender shall be prepaid (or purchased)
other than on the last day of the Interest Period relating thereto, (v) the
replacement bank or institution, if not already a Lender, shall be reasonably
satisfactory to the Administrative Agent, (vi) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 9.6(c) and 9.69.6(e) (provided that the Borrower or the replacement bank
or institution shall be obligated to pay the registration and processing fee
referred to therein), (vii) until such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Sections 2.13 or 2.14, as the case may be, and (viii) any such
replacement shall not be deemed to be a waiver of any rights which the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

2.18. Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(a) the Commitment and the Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any

 

27



--------------------------------------------------------------------------------

action hereunder (including any consent to any amendment or waiver pursuant to
Section 9.1 to the extent set forth therein);

(b) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 9.7), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the L/C Issuer or Swingline Lender hereunder;
third, if so determined by the Administrative Agent or requested by the L/C
Issuer or Swingline Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Swingline Loan
or Letter of Credit; fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Borrower with the consent of the Administrative Agent, not to be
unreasonably withheld, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swingline
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share such payment shall be applied solely to pay the Loans of, and
L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section 2.18(b)
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto;

(c) that Defaulting Lender (x) shall be entitled to receive any Facility Fee
pursuant to Section 2.3(a) for any period during which that Lender is a
Defaulting Lender only to extent allocable to the sum of (1) the outstanding
principal amount of Loans funded by it and (2) its Percentage of the stated
amount of Letters of Credit and Swingline Loans for which it has provided Cash
Collateral pursuant to Section 2.18(d), 2.19, 2.21 or 3, as applicable (and the
Borrower shall (A) be required to pay to each of the L/C Issuer and the
Swingline Lender, as applicable, the amount of such fee allocable to its
Fronting Exposure arising from that Defaulting Lender and (B) not be required to
pay the remaining amount of such fee that otherwise would have been required to
have been paid to that Defaulting Lender) and (y) shall be limited in its right
to receive Letter of Credit Participation Fees as provided in Section 2.3(c);

 

28



--------------------------------------------------------------------------------

(d) during any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swingline Loans
pursuant to Section 2.19 and Section 3, the Percentage of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
outstanding Loans of that Lender; and

(e) that Defaulting Lender’s right to approve or disapprove any amendment,
supplement, modification, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.1.

If the Borrower, the Administrative Agent, Swingline Lender and each L/C Issuer
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held on a pro rata basis by the
Lenders in accordance with their Percentages (without giving effect to
Section 2.18(d)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

2.19. Swingline Commitment. (a) Subject to the terms and conditions hereof, the
Swingline Lender shall make a portion of the credit otherwise available to the
Borrower under the Commitments from time to time during the Commitment Period by
making swing line loans (“Swingline Loans”) to the Borrower; provided that
(i) the aggregate principal amount of Swingline Loans outstanding at any time
shall not exceed the Swingline Commitment then in effect (notwithstanding that
the Swingline Loans outstanding at any time, when aggregated with the Swingline
Lender’s outstanding Loans (other than Swingline Loans), may exceed the
Swingline Commitment then in effect) and (ii) the Borrower shall not request,
and the Swingline Lender shall not make, any Swingline Loan if, after giving
effect to the making of such Swingline Loan, the Total Exposures would exceed
the Total Commitments. In addition, the Swingline Lender shall have no
obligation to make a Swingline Loan if any Lender is at that time a Defaulting
Lender, unless the Swingline Lender has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the Swingline Lender (in its sole
discretion) with the Borrower or such Lender to eliminate the Swingline Lender’s
actual or potential Fronting Exposure (after giving effect to Section 2.18(d))
with respect to the Defaulting Lender arising from either the Swingline Loan
then proposed to be issued or that Swingline Loan and all other

 

29



--------------------------------------------------------------------------------

Swingline Loans, as it may elect in its sole discretion. During the Commitment
Period, the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be ABR Loans or Cost of Funds Rate Loans only.

(b) A Swingline Loan shall be an ABR Loan, unless the Borrower has requested a
Cost of Funds Rate Loan at a Cost of Funds Rate quoted by the Swingline Lender
and confirmed by the Borrower pursuant to the following procedures. If the
Borrower desires a Cost of Funds Rate Loan (i) the Borrower shall request a
quote for a Cost of Funds Rate Loan, and the Swingline Lender shall within a
reasonable time after receipt of the request directly contact the Borrower
(which may be done by telephone) with its Cost of Funds Rate (confirmed by
telecopy), (ii) the Borrower shall immediately inform the Swingline Lender of
its decision as to whether to request a Cost of Funds Rate Loan at the Cost of
Funds Rate (which may be done by telephone and promptly confirmed in writing and
which decision shall be irrevocable), and (iii) if the Borrower has so informed
the Swingline Lender that it does desire a Cost of Funds Rate Loan at the Cost
of Funds Rate, the Swingline Lender shall promptly make such Cost of Funds Rate
Loan available to the Borrower. At all times such Loan is a Cost of Funds Rate
Loan, the Borrower shall pay interest on the unpaid principal amount of such
Cost of Funds Rate Loan from the date of such Cost of Funds Rate Loan until such
principal amount shall be paid in full at a rate per annum equal to the Cost of
Funds Rate in effect from time to time plus the Applicable Margin for Eurodollar
Loans in effect from time to time.

(c) The Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan and accrued interest thereon on the earlier of the
Termination Date and the date that is five Business Days after such Swingline
Loan is made (or such earlier date on which the Swingline Loans become due and
payable pursuant to Section 7.); provided that on each date that a Loan (other
than a Swingline Loan) is borrowed, the Borrower shall repay all Swingline Loans
then outstanding.

2.20. Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) The Borrower may borrow under the Swingline Commitment during the Commitment
Period on any Business Day, provided that the Borrower shall give the
Administrative Agent irrevocable written notice substantially in the form of
Exhibit H, which notice must be executed by a Responsible Officer of the
Borrower and received by the Administrative Agent prior to 1:00 p.m., New York
City time, on the requested Borrowing Date. Each such notice shall specify
(i) the amount to be borrowed and (ii) the requested Borrowing Date. Each
borrowing under the Swingline Commitment shall be in an amount equal to $500,000
or a whole multiple of $100,000 in excess thereof; provided that a borrowing
under the Swingline Commitment may be in any amount (subject to Section 2.19(a))
that is required to finance the reimbursement of all or a part of an
Unreimbursed Amounts as contemplated by Section 3.5. The Swingline Lender will
make the amount of each borrowing under the Swingline Facility available to the
Administrative Agent for the account of the Borrower at the office of the
Administrative Agent specified in Section 9.2 prior to 3:00 p.m., New York City
time, on the Borrowing Date requested by the Borrower in funds immediately
available to the Administrative Agent, unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00

 

30



--------------------------------------------------------------------------------

p.m., New York City time, on the proposed Borrowing Date (A) directing the
Swingline Lender not to make such Swingline Loan as a result of the limitations
set forth in the proviso to the first sentence of Section 2.19(a), or (B) that
one or more of the applicable conditions specified in Section 5. is not then
satisfied. Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of such
office with the amount made available to the Administrative Agent by the
Swingline Lender promptly upon receipt thereof and in like funds as received by
the Administrative Agent; provided that Swingline Loans made to finance the
reimbursement of any Unreimbursed Amounts as provided in Section 3.5 shall be
remitted by the Administrative Agent to the applicable L/C Issuer.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Lender to make, and each Lender hereby agrees to make, a Loan, in
an amount equal to such Lender’s Percentage of the aggregate amount of the
Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date of such
notice, to repay the Swingline Lender, without regard to the minimum and
multiple specified in Section 2.2. Each Lender shall make the amount of such
Loan available to the Administrative Agent for the account of the Swingline
Lender at the office of the Administrative Agent specified in Section 9.2 prior
to 10:00 a.m., New York City time, one Business Day after the date of such
notice in funds immediately available to the Administrative Agent. The proceeds
of such Loans will then be immediately made available by the Administrative
Agent to the Swingline Lender for application by the Swingline Lender to the
repayment of the Refunded Swingline Loans.

(c) (i) If prior to the time a Loan could have otherwise been made pursuant to
Section 2.20(b), one of the events described in Section 7(e) shall have occurred
and be continuing with respect to the Borrower or if for any other reason, as
determined by the Swingline Lender in its sole discretion, Loans are not or
cannot be made as contemplated by Section 2.20(b), each Lender shall, on the
date such Loan should have been made pursuant to the notice referred to in
Section 2.20(b), purchase for cash an undivided participating interest in the
then outstanding Swingline Loans by paying to the Swingline Lender an amount
(the “Swingline Participation Amount”) equal to (x) such Lender’s Percentage
times (y) the sum of the aggregate principal amount of Swingline Loans then
outstanding that were to have been repaid with such Loans. Immediately upon the
making of a Swingline Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Loan as described in the preceding
sentence.

(ii) If any Lender fails to make available to the Administrative Agent for the
account of the Swingline Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.20 by the time specified
in Section 2.20(b), the Swingline Lender shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swingline Lender at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Swingline Lender in accordance with banking industry rules on
interbank compensation, plus

 

31



--------------------------------------------------------------------------------

any administrative, processing or similar fees customarily charged by the
Swingline Lender in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant borrowing or funded
participation in the relevant Swingline Loan, as the case may be. A certificate
of the Swingline Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (ii) shall be
conclusive absent manifest error.

(d) Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

(e) Each Lender’s obligation to make the Loans referred to in Section 2.20(b)
and to purchase participating interests pursuant to Section 2.20(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or the Borrower may have against the Swingline Lender, the Borrower
or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5. , (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower or any other Lender or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

(f) The Borrower shall make all payments of principal and interest in respect of
the Swingline Loans directly to the Swingline Lender.

2.21. Cash Collateral. (a) Certain Credit Support Events. Upon the request of
the Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrower shall,
in each case, immediately Cash Collateralize the then outstanding amount of all
L/C Obligations. At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the L/C Issuer or the
Swingline Lender, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.18(d) and any Cash Collateral provided by the Defaulting
Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at a depository institution selected by
the Administrative Agent. The Borrower,

 

32



--------------------------------------------------------------------------------

and to the extent Cash Collateral is provided by any Lender, such Lender, hereby
grants to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Issuer and the Lenders (including
the Swingline Lender), and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.21(c). If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person (other than customary liens of the depository institution) other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.21 or Sections
2.18, 2.19, 3 or 8 in respect of Letters of Credit or Swingline Loans shall be
held and applied to the satisfaction of the specific L/C Obligations, Swingline
Loans, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 9.6)) or (ii) the Administrative Agent’s good
faith determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of the Borrower shall not be
released during the continuance of a Default or Event of Default, and (y) the
Person providing Cash Collateral and the L/C Issuer or Swingline Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

SECTION 3. LETTERS OF CREDIT

3.1. General. (a) Subject to the terms and conditions set forth herein, (i) the
L/C Issuer agrees, in reliance upon the agreements of the Lenders set forth in
this Section 3.1, (x) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower, and to amend or extend
Letters of Credit previously issued by it, in accordance with Section 3.2 below,
and (y) to honor drawings under the Letters of Credit; and (ii) the Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Exposures shall not exceed the Total Commitments, and (y) the aggregate
outstanding Loans of any Lender, plus such Lender’s Percentage of the
outstanding L/C Obligations, plus such Lender’s Percentage of the outstanding
Swingline Loans shall not exceed such Lender’s Commitment. Each request by the
Borrower for the issuance or

 

33



--------------------------------------------------------------------------------

amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. Bank of
America agrees to act as L/C Issuer in respect of an L/C Obligations of up to
$250,000,000 at any time. Wells Fargo Bank, agrees to act as L/C Issuer in
respect of an L/C Obligations of up to $250,000,000 at any time.

(b) The L/C Issuer shall not issue any Letter of Credit, if:

(i) subject to Section 3.2(c), the expiry date of the requested Letter of Credit
would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(ii) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the Borrower has agreed to Cash
Collateralize the L/C Obligations effective on or prior to the Termination Date;
provided that the participating interest of each Lender in any Letter of Credit
outstanding after the Termination Date shall terminate on the Termination Date
except in respect of unreimbursed drawings made under such Letter of Credit on
or prior to the Termination Date.

(c) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Requirement of Law applicable to the L/C Issuer or any
directive from any Governmental Authority with jurisdiction over the L/C Issuer
shall prohibit the L/C Issuer from the issuance of letters of credit generally
or the Letter of Credit in particular or shall impose upon the L/C Issuer with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which the L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(ii) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(iii) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $50,000;

(iv) the Letter of Credit is to be denominated in a currency other than Dollars;

(v) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the

 

34



--------------------------------------------------------------------------------

L/C Issuer (in its sole discretion) with the Borrower or such Lender to
eliminate the L/C Issuer’s Fronting Exposure (after giving effect to
Section 2.18(d)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has Fronting Exposure, as it
may elect in its sole discretion.

(d) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(e) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof.

The L/C Issuer shall act on behalf of the Lenders with respect to any Letters of
Credit issued by it and the documents associated therewith, and the L/C Issuer
shall have all of the benefits and immunities (i) provided to the Administrative
Agent in Section 8 with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Section 8 included the L/C
Issuer with respect to such acts or omissions (other than as provided in
Section 3.6), and (ii) as additionally provided herein with respect to the L/C
Issuer.

3.2. Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
(a) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m., New York City time, at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (i) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (ii) the amount thereof; (iii) the expiry date
thereof; (iv) the name and address of the beneficiary thereof; (v) any documents
to be presented by such beneficiary in case of any drawing thereunder; (vi) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (vii) such other matters as the L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer (i) the Letter of Credit to be amended;
(ii) the proposed date of amendment thereof (which shall be a Business Day);
(iii) the nature of the proposed amendment; and (iv) such other matters as the
L/C Issuer may reasonably require. Additionally, the Borrower shall furnish to
the L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may require.

 

35



--------------------------------------------------------------------------------

(b) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or the Borrower, at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in
Section 5.2 shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Percentage times the amount of such Letter of Credit.

(c) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer shall issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued upon which notice the beneficiary may draw on the Letter of Credit.
Unless otherwise directed by the L/C Issuer, the Borrower shall not be required
to make a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date (except as provided in Section 3.1(b)(ii)); provided,
however, that the L/C Issuer shall not permit any such extension if (i) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (b) or
(c) of Section 3.1 or otherwise), or (ii) it has received notice (which may be
by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (x) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (y) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 5.2 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

(d) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer shall issue a Letter of Credit that permits the automatic
reinstatement of all or a portion of the stated amount thereof after any drawing
thereunder (each, an “Auto-Reinstatement Letter of Credit”). Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer to permit such reinstatement. Once an
Auto-Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to reinstate all or a portion of the stated amount
thereof in accordance with the provisions of such Letter of Credit.
Notwithstanding the foregoing, each such Auto-Reinstatement Letter of Credit

 

36



--------------------------------------------------------------------------------

shall permit the L/C Issuer to decline to reinstate all or any portion of the
stated amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”). The L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (i) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (ii) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 5.2 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.

Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

3.3. Drawings and Reimbursements; Funding of Participations. (a) Upon the
honoring by the L/C Issuer of a drawing request under any Letter of Credit, the
L/C Issuer shall promptly notify the Borrower and the Administrative Agent
thereof (“L/C Drawing Notice”). Not later than 3:00 p.m., New York City time, on
the date in which the L/C Drawing Notice was given, if such notice was received
by the Borrower not later than 11:00 a.m., New York City time, or, if such L/C
Drawing Notice was received by the Borrower after 11:00 a.m., not later than
3:00 p.m., New York City time, on the Business Day immediately following the day
the Borrower received the L/C Drawing Notice (such date, an “Honor Date”), the
Borrower shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing. If the Borrower fails to so
reimburse the L/C Issuer by such time, the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Lender’s Percentage thereof.
In such event, the Borrower shall be deemed to have requested a borrowing of ABR
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.2 for
the principal amount of ABR Loans, but subject to the amount of the unutilized
portion of the Total Commitments and the conditions set forth in Section 5.2
(other than the delivery of a notice of loan borrowing). Any notice given by the
L/C Issuer or the Administrative Agent pursuant to this Section 3.3(a) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

(b) Each Lender shall upon any notice pursuant to Section 3.3(a) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer at the office of the
Administrative Agent specified in Section 9.2 in an amount equal to its
Percentage of the Unreimbursed Amount not later than 1:00 p.m., New York City
time, on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 3.3(c), each Lender that so
makes funds available shall be deemed to have made an ABR Loan to the Borrower
in such amount. The Administrative Agent shall remit the funds so received to
the L/C Issuer.

 

37



--------------------------------------------------------------------------------

(c) With respect to any Unreimbursed Amount that is not fully refinanced by a
borrowing of ABR Loans because the conditions set forth in Section 5.2 cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the rate set forth in
Section 2.8(d). In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 3.3(b) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 3.3.

(d) Until each Lender funds its Loan or L/C Advance pursuant to this Section 3.3
to reimburse the L/C Issuer for any amount drawn under any Letter of Credit,
interest in respect of such Lender’s Percentage of such amount shall be solely
for the account of the L/C Issuer.

(e) Each Lender’s obligation to make Loans or L/C Advances to reimburse the L/C
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 3.3, shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the L/C Issuer, the Borrower or
any other Person for any reason whatsoever; (ii) the occurrence or continuance
of a Default or Event of Default, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, the L/C Issuer, the Administrative
Agent, any Lender or any other Person, (iv) any breach of this Agreement or any
other Loan Document by the Borrower or any other Lender or (v) any other
occurrence, event or condition, whether or not similar to any of the foregoing.
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(f) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 3.3 by the time specified in
Section 3.3(b), then, without limiting the other provisions of this Agreement,
the L/C Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Effective Rate and a rate determined by the L/C
Issuer in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid (not including such interest
or fees) shall constitute such Lender’s Loan included in the relevant borrowing
or L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(f) shall be conclusive absent manifest error.

3.4. Repayment of Participations. (a) At any time after the L/C Issuer has made
a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with Section 3.3,
if the Administrative Agent

 

38



--------------------------------------------------------------------------------

receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Percentage thereof in the same funds as those received by the Administrative
Agent.

(b) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 3.3(a) is required to be returned under any of
the circumstances described in Section 9.7 (including pursuant to any settlement
entered into by the L/C Issuer in its discretion), each Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the obligations and the termination of this Agreement.

3.5. Obligations Absolute. (a) The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

39



--------------------------------------------------------------------------------

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid. The foregoing
provisions of this Section 3.5 shall not limit the Borrower’s right to claim
damages as provided in Section 3.6.

3.6. Role of the L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their Affiliates, partners, directors,
officers, employees, agents, trustees and advisors nor any correspondent,
participant or assignee of the L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their Affiliates, partners,
directors, officers, employees, agents, trustees and advisors nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 3.5; provided, however, that anything in such clauses and in this
Section to the contrary notwithstanding, the Borrower may have a claim against
the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by the
L/C Issuer’s (i) willful misconduct or gross negligence (ii) making payment
under any Letter of Credit against presentation of a draft or other documents
that on their face do not strictly comply with the terms of such Letter of
Credit, (iii) willfully failing to make payment under any Letter of Credit
against presentation of documents that are in strict compliance with the terms
of such Letter of Credit or (iv) retaining drafts or other documents presented
under a Letter of Credit. In furtherance and not in limitation of the foregoing,
the L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

40



--------------------------------------------------------------------------------

3.7. Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued, the rules of the ISP shall
apply to each standby Letter of Credit.

3.8. Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and Swingline Loans and issue or participate in the
Letters of Credit, as the case may be, the Borrower hereby represents and
warrants to the Administrative Agent and each Lender that:

4.1. Financial Condition. The consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at December 31, 2009 and the related consolidated
statements of income and of cash flows for the fiscal year ended on such date,
reported on by PricewaterhouseCoopers LLP, copies of which have been included in
the Borrower’s Annual Report on Form 10-K for the fiscal year, ended as of such
date, as filed with the Securities and Exchange Commission, present fairly in
all material respects the consolidated financial condition of the Borrower and
its consolidated Subsidiaries as at such date, and the consolidated results of
their operations and their consolidated cash flows for the fiscal year then
ended. Such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the period involved

4.2. No Change. From December 31, 2009, there has been no development or event
which has had a Material Adverse Effect.

4.3. Corporate Existence. The Borrower (a) is a corporation duly organized,
validly existing and in good standing under the laws of the State of California
and has the corporate power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged and (b) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

4.4. Corporate Power; No Legal Bar. The execution, delivery, and performance by
the Borrower of this Agreement and any Note are within its corporate powers,
have been duly authorized by all necessary corporate action, and do not violate
any provision of law or any agreement, indenture, note, or other instrument
binding upon or affecting it or its charter or by-laws or give cause for
acceleration of any of its Indebtedness, except to the extent that such
violation or acceleration would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.

4.5. Authorization; Enforceability. All authorizations, approvals, and other
actions by, and notices to and filings with all Governmental Authorities
required for the due execution, delivery and performance of this Agreement and
any Note have been obtained or made and are in full force and effect, except to
the extent that the failure to obtain or make, or to

 

41



--------------------------------------------------------------------------------

have in full force and effect, such authorizations, approvals, other actions,
notices and filings would not, in the aggregate, reasonably be expected to have
a Material Adverse Effect. Each of this Agreement and each Note executed in
connection herewith is a legally valid and binding obligation of the Borrower
enforceable in accordance with its terms except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other laws or equitable
principles relating to or limiting creditors’ rights generally.

4.6. ERISA. No “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) or “accumulated funding deficiency” (as defined in
Section 302 of ERISA) or “reportable event” (herein defined as any of the events
set forth in Section 4043(b) of ERISA or the regulations thereunder) has
occurred in the last five years with respect to any Plan which would reasonably
be expected to have a Material Adverse Effect with respect to the consolidated
financial condition of the Borrower and its consolidated Subsidiaries.

4.7. No Material Litigation. There are no legal or arbitral proceedings or any
proceedings by or before any governmental or regulatory authority or agency, now
pending or, to the knowledge of the Borrower, threatened against the Borrower or
any Significant Subsidiary of the Borrower which have not been disclosed in
public filings with the Securities and Exchange Commission (a) that would
reasonably be expected to have a Material Adverse Effect or (b) with respect to
any of the Loan Documents.

4.8. Taxes. All United States Federal income tax returns of the Borrower and its
Significant Subsidiaries that file consolidated income tax returns with the
Borrower have been examined and closed through the fiscal year of the Borrower
ended December 31, 2002. The Borrower and such Significant Subsidiaries have
filed all United States Federal income tax returns and all other material tax
returns which are required to be filed by them and have paid all taxes due
pursuant to such returns or pursuant to any assessment received by the Borrower
or any such Significant Subsidiary, except (a) any taxes that are being or
promptly will be contested in good faith by appropriate proceedings and for
which the Borrower or such Significant Subsidiary, as applicable, has set aside
on its books adequate reserves in accordance with GAAP or (b) any taxes that are
immaterial in amount. The charges, accruals and reserves on the books of the
Borrower and such Significant Subsidiaries in respect of any taxes and other
governmental charges are, in the opinion of the Borrower, adequate.

4.9. Purpose of Loans. The proceeds of the Loans and Swingline Loans shall be
used by the Borrower for general corporate purposes (including to refinance and
repay its commercial paper issuances). Letters of Credit shall be issued for
general corporate purposes of the Borrower. The use of proceeds of the Loans and
Swingline Loans and the issuance of and the use of proceeds of Letters of Credit
shall be in compliance with all applicable decisions of the California Public
Utilities Commission. No part of the proceeds of any Loans and Swingline Loans,
and no other extensions of credit hereunder, will be used for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in
effect.

4.10. No Default. Neither the Borrower nor any of its Significant Subsidiaries
is in default under or with respect to any of its Contractual Obligations in any
respect that would reasonably be expected to have a Material Adverse Effect and
no Default or

 

42



--------------------------------------------------------------------------------

Event of Default has occurred and is continuing. The execution, delivery and
performance of the Loan Documents do not contravene any provision of the
Indenture.

4.11. Environmental Matters. The Borrower and its Significant Subsidiaries do
not have liabilities under Environmental Laws or relating to Materials of
Environmental Concern that have not been disclosed in public filings with the
Securities and Exchange Commission as of the Closing Date that would reasonably
be expected to have a Material Adverse Effect.

SECTION 5. CONDITIONS PRECEDENT

5.1. Conditions of Effectiveness. The effectiveness of this Agreement is subject
to the satisfaction of the following conditions precedent on or prior to the
Closing Date:

(a) Execution of Agreement. (i) This Agreement shall have been executed and
delivered by a duly authorized officer of each of the Borrower and the
Administrative Agent and (ii) the Administrative Agent shall have received an
executed counterpart hereof (or a copy thereof by facsimile transmission) from
each Lender listed on Schedule 1.1.

(b) Closing Certificate. The Administrative Agent shall have received a
certificate of the Borrower, dated as of such effective date, substantially in
the form of Exhibit C, executed by any Responsible Officer and the Secretary or
any Assistant Secretary of the Borrower, and attaching the documents referred to
in Sections 5.1(c), (d) and (e).

(c) Corporate Proceedings. The Administrative Agent shall have received a copy
of the resolutions, in form and substance satisfactory to the Administrative
Agent, of the Board of Directors of the Borrower (or a duly authorized committee
thereof) authorizing (i) the execution, delivery and performance of this
Agreement and the other Loan Documents and (ii) the borrowings contemplated
hereunder.

(d) Corporate Documents. The Administrative Agent shall have received a copy of
the articles of incorporation and by-laws of the Borrower.

(e) Regulatory Approvals. The Administrative Agent shall have received copies of
any required orders of the California Public Utilities Commission approving the
Borrower’s execution, delivery and performance of this Agreement and the other
Loan Documents and the borrowings hereunder.

(f) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions, with a copy for each Lender:

(i) the executed legal opinion of Barbara E. Mathews, Vice President, Associate
General Counsel, Chief Governance Officer and Corporate Secretary to the
Borrower, substantially in the form of Exhibit D-1; and

(ii) the executed legal opinion of Simpson Thacher & Bartlett LLP, special New
York counsel to the Administrative Agent, substantially in the form of Exhibit
D-2.

 

43



--------------------------------------------------------------------------------

(g) Approvals. All governmental and third party approvals necessary in
connection with this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby shall have been obtained and be in full force
and effect.

(h) The Credit Agreement, dated as of March 17, 2009, among the Borrower, the
lenders and agents party thereto, and Bank of America as administrative agent
(the “364-Day Credit Agreement”) shall have been terminated and all amounts owed
under the 364-Day Credit Agreement (other than unasserted contingent
obligations) shall have been paid.

5.2. Conditions to Each Extension of Credit. The agreement of each Lender to
make any Loan (including the agreement of the Swingline Lender to make any
Swingline Loan) requested to be made by it on any date (including, without
limitation, its initial Loan) and of the L/C Issuer to issue, amend, renew or
extend any Letter of Credit to be issued by it on any date is subject to the
satisfaction of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by the Borrower in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except (i) any representations and warranties which are explicitly
stated as having been made as of a specific date, which representations and
warranties shall be true and correct in all material respects on and as of such
specific date and (ii) the representations and warranties set forth in Sections
4.2 and 4.7 shall not be required to be restated on any date (including, for the
avoidance of doubt, any Borrowing Date) after the Closing Date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans and Swingline Loans
requested to be made, or the Letters of Credit requested to be issued, amended,
renewed or extended, on such date.

Each borrowing or request for a Letter of Credit (or extension thereof) by the
Borrower hereunder shall constitute a representation and warranty by the
Borrower as of the date thereof that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6. COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any amount is owing to any Lender or
the Administrative Agent hereunder or under any other Loan Document:

6.1. Financial Statements; Certificates. The Borrower shall furnish to the
Administrative Agent, who shall forward to each Lender:

(a) as soon as practicable, but in any event within 120 days after the end of
each fiscal year of the Borrower, a copy of the consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related consolidated statements of income, retained earnings and cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year, reported on without a

 

44



--------------------------------------------------------------------------------

qualification arising out of the scope of the audit, by PricewaterhouseCoopers
LLP or other independent certified public accountants of nationally recognized
standing;

(b) as soon as practicable, but in any event not later than 90 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and retained earnings and of cash
flows of the Borrower and its consolidated Subsidiaries for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments);

(c) within fourteen days after the same are sent, copies of all financial
statements and reports which the Borrower sends to its stockholders generally,
and within three days after the same are filed, notice by electronic mail of the
filing of any financial statements and reports which the Borrower may make to,
or file with, the Securities and Exchange Commission or any successor or
analogous Governmental Authority;

(d) promptly, such additional financial and other information as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request; and

(e) concurrently with the delivery of any quarterly or annual financial
statements pursuant to this Section 6.1, a certificate of a Responsible Officer
(i) stating that, to the best of each such Responsible Officer’s knowledge, the
Borrower during such period has observed or performed all of its covenants and
other agreements in this Agreement and the other Loan Documents to be observed
or performed by it, and that such Responsible Officer has obtained no knowledge
of any Default or Event of Default except as specified in such certificate and
(ii) containing all information and calculations necessary for determining
compliance by the Borrower with the provisions of Section 0 of this Agreement as
of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be.

All such financial statements in (a) and (b) shall be complete and correct in
all material respects and shall be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as approved by such accountants or
officer, as the case may be, and disclosed therein).

Documents required to be delivered pursuant to paragraph (a), (b) or (c) of this
Section 6.1 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically, and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper

 

45



--------------------------------------------------------------------------------

copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile transmission or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Except for such certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Confidential Information, they shall be treated as set forth in
Section 9.15); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform that is not designated
“Public Side Information”.

6.2. Compliance; Maintenance of Existence. The Borrower will, and will cause
each of its Significant Subsidiaries to (a) comply with all Requirements of Law
and material Contractual Obligations except to the extent that failure to comply
therewith would not materially and adversely affect the ability of the Borrower
to perform its obligations hereunder; and (b)(i) preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except in the case of clauses (i) and
(ii) above, as permitted by Section 6.5 and except, in the case of clause
(ii) above, to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect.

6.3. Inspection of Property; Books and Records; Discussions. The Borrower will,
and will cause each of its Significant Subsidiaries to, (a) keep proper books of
records and account in which full, true and correct entries in conformity with
GAAP and all Requirements of Law shall be made of all dealings and transactions
in relation to its business and activities and (b) permit representatives of any
Lender (not more frequently than once per year if

 

46



--------------------------------------------------------------------------------

no Default or Event of Default exists) upon reasonable notice to the Borrower to
visit and inspect its properties and request and obtain copies of its financial
records and to discuss the business, operations, properties and financial and
other condition of the Borrower and its Significant Subsidiaries with officers
of the Borrower and such Significant Subsidiaries and with their independent
certified public accountants.

6.4. Notices. The Borrower shall promptly give notice to the Administrative
Agent, and the Administrative Agent shall in turn give notice to each Lender,
of:

(a) the occurrence of any Default or Event of Default;

(b) any downgrade in the senior unsecured debt ratings of the Borrower issued by
S&P or Moody’s; and

(c) any litigation or proceeding or, to the knowledge of the Borrower,
investigation that relates to any Loan Document.

Each notice pursuant to clause (a) shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower proposes to take with respect thereto.

6.5. Limitation on Fundamental Changes. The Borrower will not enter into any
merger, consolidation or amalgamation, or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease, assign,
transfer or otherwise dispose of, all or substantially all of its property,
business or assets, except that:

(a) the Borrower may be merged or consolidated with another Person so long as
the Borrower is the continuing or surviving corporation and after giving effect
to such merger or consolidation, no Default or Event of Default shall have
occurred or be continuing; and

(b) the Borrower may be merged or consolidated with, or sell all or
substantially all of its property, business and assets to, another Person so
long as, if the Borrower is not the continuing or surviving corporation, (i) the
senior unsecured debt rating of the survivor or purchaser shall be at least BBB-
by S&P and at least Baa3 by Moody’s, (ii) the survivor or purchaser shall assume
the Borrower’s obligations hereunder in accordance with documentation reasonably
acceptable to the Administrative Agent and (iii) after giving effect to such
merger, consolidation or sale, no Default or Event of Default shall have
occurred or be continuing.

6.6. Disposition of Property. The Borrower shall not, nor shall it permit any of
its Subsidiaries to, dispose of a substantial portion of its property, whether
now owned or hereafter acquired (except (i) dispositions of inventory in the
ordinary course of business, (ii) disposition of obsolete or worn out property
in the ordinary course of business and (iii) dispositions of assets having a
value, in the aggregate for all such dispositions from and after the Closing
Date, not exceeding 25% of the book value of the consolidated assets of the
Borrower and its Subsidiaries as reflected on the financial statements most
recently furnished by the Borrower to the Administrative Agent pursuant to
Section 6.1(a) or 6.16.1(b) prior to such disposition; provided, that if no
financial statements have been provided pursuant to Section

 

47



--------------------------------------------------------------------------------

6.1(a) or 6.16.1(b) since the Closing Date, as reflected on the most recent
financial statements referred to in Section 4.1).

6.7. Consolidated Capitalization Ratio. The Borrower shall not permit the
Consolidated Capitalization Ratio on the last day of any fiscal quarter to
exceed 0.65 to 1.0.

6.8. Limitation on Liens. The Borrower shall not, nor shall it permit any of its
Significant Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, except for Liens not prohibited by the Indenture.

SECTION 7. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) The Borrower shall fail to pay any principal of any Loan, any Swingline Loan
or any reimbursement obligation in respect of any Unreimbursed Amount when due
in accordance with the terms hereof, or to pay any interest on any Loan or
Swingline Loan, or any other amount payable hereunder, within 5 Business Days
after any such amount becomes due in accordance with the terms hereof;

(b) Any representation or warranty made to the Administrative Agent or any
Lender in connection with the execution and delivery of this Agreement or any
other Loan Document or the making of Loans and the Swingline Loans hereunder
proves to have been incorrect in any material respect when made;

(c) The Borrower shall default in the performance of (i) any agreement contained
in Section 6.5 or 6.8 of this Agreement or (ii) any other term, covenant, or
provision contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) and (b) of this Section) and, in the case of any
default under this clause (ii), such default shall continue unremedied for 30
days after the Administrative Agent shall have given notice thereof to the
Borrower;

(d) The Borrower or any of its Significant Subsidiaries shall (a) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of all or a substantial part of
its property, (b) admit in writing its inability, or be generally unable, to pay
its debts as such debts become due, (c) make a general assignment for the
benefit of its creditors, (d) commence a voluntary case under the federal
bankruptcy laws (as now or hereafter in effect), (e) file a petition seeking to
take advantage of any other law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or readjustment of debts, (f) fail to
controvert in a timely and appropriate manner, or acquiesce in writing to, any
petition filed against the Borrower or any of its Significant Subsidiaries in an
involuntary case under such federal laws, or (g) take any corporate action for
the purpose of affecting any of the foregoing;

(e) A case or other proceeding shall be commenced (including commencement of
such case or proceeding by way of service of process on the Borrower

 

48



--------------------------------------------------------------------------------

or any of its Significant Subsidiaries), in any court of competent jurisdiction,
seeking (a) the liquidation, reorganization, dissolution or winding-up, or the
composition or readjustment of debts of the Borrower or any of its Significant
Subsidiaries, (b) the appointment of a trustee, receiver, custodian, liquidator,
or the like of the Borrower or any of its Significant Subsidiaries or of all or
any substantial part of the assets of the Borrower or such Significant
Subsidiary, (c) similar relief in respect of the Borrower or any of its
Significant Subsidiaries under any law relating to bankruptcy, insolvency,
reorganization, winding up, or composition or readjustment of debts, or a
warrant of attachment, execution, or similar process shall be issued against a
substantial part of the property of the Borrower or any of its Significant
Subsidiaries and such case, proceeding, warrant, or process shall continue
undismissed or unstayed and in effect for a period of 45 days, or an order,
judgment, or decree approving or ordering any of the foregoing shall be entered
in an involuntary case under such federal bankruptcy laws;

(f) A trustee shall be appointed to administer any Plan under Section 4042 of
ERISA, or the PBGC shall institute proceedings to terminate, or to have a
trustee appointed to administer any Plan and such proceedings shall continue
undismissed or unstayed and in effect for a period of 30 days, and any such
event shall result in any liability which would reasonably be expected to result
in a Material Adverse Effect;

(g) The Borrower or any of its Significant Subsidiaries shall (i) default in any
payment of principal or interest on any Indebtedness in an aggregate amount in
excess of $100,000,000 or in the payment of any guarantee thereof beyond the
period of grace, if any, provided in the instrument or agreement under which
such indebtedness or guarantee thereof was created; or (ii) default beyond any
applicable grace period in the observance or performance of any other agreement
or condition relating to any such Indebtedness or guarantee thereof or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness to cause, with the giving of notice if required, such Indebtedness
to become due prior to its stated maturity; provided, however, that if such
default shall be cured by the Borrower or such Significant Subsidiary or waived
by the holders of such Indebtedness and any acceleration of maturity having
resulted from such default shall be rescinded or annulled, in each case in
accordance with the terms of such agreement or instrument, without any
modification of the terms of such Indebtedness requiring the Borrower or such
Significant Subsidiary to furnish additional or other security therefor reducing
the average life to maturity thereof or increasing the principal amount thereof,
or any agreement by the Borrower or such Significant Subsidiary to furnish
additional or other security therefor or to issue in lieu thereof Indebtedness
secured by additional or other collateral or with a shorter average life to
maturity or in a greater principal amount, then any default hereunder by reason
thereof shall be deemed likewise to have been thereupon cured or waived unless
payment of the Loans and, if applicable, Swingline Loans hereunder has been
accelerated prior to such cure or waiver; or

(h) There shall have been entered by a court of competent jurisdiction within
the United States and shall not have been vacated, discharged or stayed within
sixty (60) days from the entry thereof (or such longer period as may be provided
by law) one or

 

49



--------------------------------------------------------------------------------

more final judgments or final decrees for payment of money against the Borrower
or any of its Significant Subsidiaries involving in the aggregate a liability
(to the extent not paid or covered by insurance) in excess of $100,000,000;

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (d) or (e) of this Section with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans and
Swingline Loans hereunder (with accrued interest thereon) and all other amounts
owing under this Agreement and the other Loan Documents (including all
obligations in respect of L/C Obligations, whether or not such obligations are
contingent or unmatured and whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, either or both of the following actions may be
taken: (i) if requested by Lenders having more than 66 2/3% in aggregate amount
of the Commitments, the Administrative Agent shall, by notice to the Borrower
declare the Commitments to be terminated forthwith, whereupon the Commitments
shall immediately terminate; and (ii) if requested by Lenders having more than
66 2/3% in aggregate amount of the Commitments (or, if the Commitments have been
terminated, by Lenders having more than 66 2/3% of the Total Exposures), the
Administrative Agent shall, by notice to the Borrower, declare the Loans and
Swingline Loans hereunder (with accrued interest thereon) and all other amounts
owing under this Agreement and the other Loan Documents (including all
obligations in respect of L/C Obligations, whether or not such obligations are
contingent or unmatured and whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor for the full amount thereof shall not
have occurred at the time of an acceleration pursuant to this paragraph, the
Borrower shall at such time Cash Collateralize the aggregate then undrawn and
unexpired amount of such Letters of Credit. Except as expressly provided above
in this Section, presentment, demand, protest and all other notices of any kind
are hereby expressly waived.

SECTION 8. THE ADMINISTRATIVE AGENT

8.1. Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions.

8.2. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender”, “Lenders” and “Swingline Lender”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Administrative Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from,

 

50



--------------------------------------------------------------------------------

lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

8.3. Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections Section 7. and 9.1) or (ii) in the absence
of its own gross negligence or willful misconduct.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5. or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

8.4. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic

 

51



--------------------------------------------------------------------------------

message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. As between the Administrative Agent and the Lenders,
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable to the Lenders for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

8.5. Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates, partners, directors, officers, employees,
agents, trustees and advisors. The exculpatory provisions of this Article shall
apply to any such sub agent and to the Affiliates, partners, directors,
officers, employees, agents, trustees and advisors of the Administrative Agent
and any such sub agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

8.6. Resignation of Administrative Agent. The Administrative Agent may at any
time, upon 15 days’ prior written notice to the Lenders, the L/C Issuer and the
Borrower, resign as Administrative Agent. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. For the
avoidance of doubt, the resignation of the Administrative Agent shall not
relieve the Lenders of the obligation to make Loans hereunder. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not

 

52



--------------------------------------------------------------------------------

already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Sections 9.5 and 9.14(e) shall continue in effect for the benefit of such
retiring Administrative Agent, its sub agents and their respective Affiliates,
partners, directors, officers, employees, agents, trustees and advisors in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swingline
Lender, (b) the retiring L/C Issuer and Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

8.7. Non-Reliance on Administrative Agent and Other Lenders. Each Lender and L/C
Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their respective Affiliates,
partners, directors, officers, employees, agents, trustees and advisors and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
respective Affiliates, partners, directors, officers, employees, agents,
trustees and advisors, and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

8.8. No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of the Syndication Agent nor the Co-Documentation Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the L/C Issuer or a Lender hereunder.

8.9. Indemnification. The Lenders agree to indemnify each Agent in its capacity
as the Administrative Agent or the Syndication Agent or a Co-Documentation
Agent, as the case may be (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Percentages in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Commitments shall have terminated, the Letters of Credit shall have
terminated or expired and the Loans and Swingline Loans shall have been paid in
full,

 

53



--------------------------------------------------------------------------------

ratably in accordance with such Percentages immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans and Swingline Loans or the termination or expiration of the Letters of
Credit) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

8.10. No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and its
Affiliates are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and its Affiliates, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative and its Affiliates each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) neither the Administrative Agent nor its Affiliates has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
its Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor its Affiliates has any obligation to disclose any
of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and its Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

8.11. Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders, or, in the case of the declaration of
termination of Commitments or acceleration of amounts owing under this Agreement
and the other Loan Documents pursuant to Section 7.,

 

54



--------------------------------------------------------------------------------

by Lenders having more than 66 2/3% in aggregate amount of the Commitments (or,
if the Commitments have been terminated, by Lenders having more than 66 2/3% of
the Total Exposures); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

SECTION 9. MISCELLANEOUS

9.1. Amendments and Waivers. The Required Lenders may, or, with the written
consent of the Required Lenders, the Administrative Agent may, from time to
time, enter into with the Borrower written amendments, supplements,
modifications or waivers hereto and to the other Loan Documents; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (i) (A) reduce the amount or extend the scheduled date of maturity of any
Loan or Swingline Loan or reimbursement obligation in respect of any
Unreimbursed Amount, (B) alter the pro rata payment sharing requirements of the
first sentence of Section 2.11(a), (C) reduce the stated rate of any interest or
fee payable hereunder or extend the scheduled date of any payment thereof or
(D) increase the amount or extend the termination date of any Lender’s
Commitment, in each case without the consent of each Lender affected thereby, or
(ii) amend, modify or waive any provision of this Section or reduce the
percentage specified in the definition of Required Lenders, in each case without
the written consent of all the Lenders or (iii) amend, modify or waive any
provision of Section 8. without the written consent of the then Administrative
Agent, or (iv) amend, modify or waive any provision directly affecting the
rights or duties of the L/C Issuer without the written consent of the L/C Issuer
or (v) amend, modify or waive any provision affecting the rights or duties of
the Swingline Lender without the written consent of the Swingline Lender. No
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Required Lenders (or all or affected
Lenders as provided in the preceding sentence) and the Borrower, as the case may
be. Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, supplement, modification,
waiver or consent hereunder (and any amendment, supplement, modification, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that the Commitment of any Defaulting Lender
may not be increased or extended without the consent of such Lender.

9.2. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile
transmission), and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made when delivered, addressed as follows in the case
of the Borrower and the Administrative Agent, and as set forth in Schedule 1.1
in the case of the other parties hereto, or to such other address as may be
hereafter notified by the respective parties hereto:

 

55



--------------------------------------------------------------------------------

The Borrower:

   Southern California Edison Company    2244 Walnut Grove Avenue    Rosemead,
California 91770    Attention: Manager of Cash Management    Fax: (626) 302-1472

The Administrative Agent:

   Bank of America, N.A.    901 Main Street    Dallas, TX 75202-3714   
Attention: Jared L. McClure    Fax: (214) 290-9413

The Swingline Lender

   Bank of America, N.A.    901 Main Street    Dallas, TX 75202-3714   
Attention: Jared L. McClure    Fax: (214) 290-9413

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Section 2.1, 2.2, 2.5, 2.6, 2.10, 2.13 or Section 3.
shall not be effective until received.

9.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 7. for the benefit of all the Lenders; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with Section 9.7(b)
(subject to the terms of Section 9.7(a)); (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Borrower under the Bankruptcy Code of the United
States and all other similar Debtor Relief Laws or (d) the Swingline Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as Swingline Lender) hereunder and under the other Loan Documents; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then
(i) Lenders having more than 66 2/3% in aggregate amount of the Commitments

 

56



--------------------------------------------------------------------------------

(or, if the Commitments have been terminated, Lenders having more than 66 2/ 3%
of the Total Exposures) shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 7. and (ii) in addition to the matters
set forth in clauses (c) and (d) of the preceding proviso and subject to
Section 9.7(a), any Lender may, with the consent of the Required Lenders or,
with respect to any termination or acceleration pursuant to Section 7. , Lenders
having more than 66 2/3% in aggregate amount of the Commitments (or, if the
Commitments have been terminated, by Lenders having more than 66 2/3% of the
Total Exposures), enforce any rights and remedies available to it and as
authorized by the Required Lenders or Lenders having more than 66 2/3% in
aggregate amount of the Commitments (or, if the Commitments have been
terminated, by Lenders having more than 66 2/3% of the Total Exposures), as the
case may be.

9.4. Survival. (a) The agreements contained in Sections 2.13, 2.14, 2.15, 8.9
and 9.5 shall survive the termination of this Agreement, the expiration or
termination of the Letters of Credit and the payment of the Loans and Swingline
Loans and all other amounts payable hereunder.

(b) All representations and warranties made hereunder, in the other Loan
Documents and in any document, certificate or statement delivered pursuant
hereto or in connection herewith or therewith shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder.

9.5. Payment of Expenses and Taxes. (a) The Borrower agrees (i) to pay or
reimburse the Administrative Agent for all reasonable out-of-pocket costs and
expenses incurred in connection with the development, preparation and execution
of, and any amendment, supplement or modification to, this Agreement and the
other Loan Documents including, without limitation, the reasonable fees and
expenses of counsel to the Agents in connection with this Agreement and the
other Loan Documents, (ii) to pay or reimburse each Lender and the
Administrative Agent for all its out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights (x) under this
Agreement or the other Loan Documents including, without limitation, the fees
and disbursements of one joint counsel to the Lenders and the Administrative
Agent and (y) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, provided that notwithstanding the
foregoing, the Borrower agrees to pay or reimburse the fees and disbursements of
separate counsel to any Lender or the Administrative Agent to the extent of any
conflict of interest among the Lenders or between the Lenders and the
Administrative Agent, (iii) to pay, indemnify, or reimburse each Lender and the
Administrative Agent for, and hold each Lender and the Administrative Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes (other than any net income or franchise taxes), if any, which may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents and (iv) to pay, indemnify, and hold each Lender, each
L/C Issuer and the Administrative Agent and their respective directors,
officers, employees, affiliates and agents (each, an “indemnified person”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions,

 

57



--------------------------------------------------------------------------------

judgments, suits, costs, expenses or disbursements, including fees, charges and
disbursements of counsel, both incurred by indemnified person and asserted
against such indemnified person of any kind or nature whatsoever, with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement and the other Loan Documents; Loans as well as the use of proceeds of
the Loans or Letters of Credit; any presence or release of Hazardous Materials
on or from any property owner or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related to the Borrower or its
subsidiaries; and, any actual or prospective claim, litigation, investigation or
proceeding related to the foregoing regardless of whether any indemnified person
is a party thereto (all the foregoing in this clause (iv), collectively, the
“indemnified liabilities”), provided, that the Borrower shall have no obligation
hereunder to any indemnified person with respect to indemnified liabilities that
are determined by a court of competent jurisdiction to have arisen from the
gross negligence or willful misconduct of an indemnified person, that result
from a claim brought by the Borrower against an indemnified person for a breach
in bad faith of such Person’s obligations hereunder or under any other Loan
Document, from the breach by such indemnified person of its Contractual
Obligations to the Borrower or from negotiated settlements of pending or
threatened legal actions entered into by such indemnified person without the
Borrower’s consent (unless such consent has been unreasonably withheld). No
indemnified person referred to above shall be liable for any damages arising
from the unauthorized use by unintended recipients of any information or other
materials distributed to such recipients by such indemnified person through
electronic telecommunications or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such indemnified person as
determined by a judgment of a court of competent jurisdiction.

(b) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under paragraph (a) this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof) or any Affiliate, partner,
director, officer, employee, agent, trustee or advisor of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or such Affiliate, partner, director, officer, employee, agent,
trustee and advisor, as the case may be, such Lender’s Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the sub-agent in its capacity as such, or against any their
Affiliate, partner, director, officer, employee, agent, trustee and advisor of
any of the foregoing acting for the Administrative Agent (or any such sub-agent)
in connection with such capacity. The obligations of the Lenders to make
payments pursuant to this paragraph (b), obligations of the Lenders hereunder to
make Loans, are several and not joint.

(c) All amounts due under this Section shall be payable not later than ten
Business Days after the due date therefor.

9.6. Transfer Provisions. (a) Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the Borrower, the Lenders, the
Administrative Agent and their respective successors and assigns, except that
the Borrower may not assign or

 

58



--------------------------------------------------------------------------------

transfer any of its rights or obligations under this Agreement without the prior
written consent of each Lender.

(b) Participations. Any Lender may, in the ordinary course of its commercial
lending business and in accordance with applicable law, at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Loan owing to such Lender, any Commitment of such Lender or any other interest
of such Lender hereunder and under the other Loan Documents. In the event of any
such sale by a Lender of a participating interest to a Participant, such
Lender’s obligations under this Agreement to the other parties to this Agreement
shall remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of any such Loan and
interests for all purposes under this Agreement and the other Loan Documents,
and the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.13,
2.14 and 2.15 with respect to its participation in the Commitments and the Loans
and Swingline Loans outstanding from time to time as if such Participant were a
Lender; provided that, in the case of Section 2.14, such Participant shall have
complied with the requirements of said Section, and provided, further that such
Participant shall have complied with the provisions of Section 2.16, and
provided, further, that no Participant shall be entitled to receive any greater
amount pursuant to any such Section than the transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Lender to such Participant had no such transfer occurred.

(c) Assignments. Any Lender may, in the ordinary course of its commercial
lending business and in accordance with applicable law, at any time and from
time to time, assign to any Lender or any Affiliate thereof (provided that, in
the event of such assignment, the assigning Lender shall provide written notice
of assignment to the Administrative Agent and the Borrower; provided further
that, any liability of the Borrower to an assignee that is an Affiliate of the
Assigning Lender under Section 2.13 or 2.14 shall be limited to the amount, if
any, that would have been payable hereunder by the Borrower in the absence of
such assignment) or, with the consent of the Borrower, the Administrative Agent,
each L/C Issuer and the Swingline Lender (which consent of the Borrower, the
Administrative Agent, each L/C Issuer and the Swingline Lender shall not be
unreasonably withheld or delayed and which consent shall not be required from
the Borrower during the continuation of an Event of Default), to an additional
bank or financial institution (an “Assignee”) all or any part of its rights and
obligations under this Agreement and the other Loan Documents pursuant to an
Assignment and Assumption, substantially in the form of Exhibit E (an
“Assignment and Assumption”), executed by such Assignee, such assigning Lender,
and (to the extent required by this paragraph) the Administrative Agent, each
L/C Issuer and the Swingline Lender (and, in the case of an Assignee that is not
then a Lender or an Affiliate thereof, by the Borrower) and delivered to the
Administrative Agent for its acceptance and recording in the Register, provided
that, in the case of any such assignment to an additional bank or financial
institution, (i) the sum (without duplication) of the aggregate principal amount
of the Commitments and Exposure being assigned shall not be less than $5,000,000
(or such lesser amount as may be agreed to by the Borrower and the
Administrative Agent); (ii) the sum (without duplication) of the aggregate
principal amount of the Commitments and Exposure retained by the assigning
Lender, if any, shall not be

 

59



--------------------------------------------------------------------------------

less than $5,000,000 (or such lesser amount as may be agreed to by the Borrower
and the Administrative Agent; and (iii) each such assignment by a Lender shall
be of a constant, and not varying, percentage of all of its rights and
obligations under this Agreement and the other Loan Documents (provided this
clause (iii) shall not apply to the Swingline Lender’s rights and obligations in
respect of such Swingline Loan). Upon such execution, delivery, acceptance and
recording, from and after the effective date determined pursuant to such
Assignment and Assumption, (x) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Assumption, have the rights
and obligations of a Lender hereunder with a Commitment as set forth therein,
and (y) the assigning Lender thereunder shall, to the extent provided in such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such assigning Lender shall cease to be a party hereto), but shall retain its
rights pursuant to Sections 2.13, 2.14, 2.15 and 9.5 in respect of the period
prior to such effective date. Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this
Section 9.6(c) shall be treated for purposes of this Agreement, at the election
of the Borrower in its sole discretion as either (A) null and void or (B) a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 9.6(b).

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swingline
Loans in accordance with its Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(d) The Register. The Administrative Agent, on behalf of the Borrower, shall
maintain at the address of the Administrative Agent referred to in Section 9.2 a
copy of each Assignment and Assumption delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment of, and principal amounts of the Loans, Swingline Loans and L/C
Obligations owing to, each Lender from time to time. The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders may (and, in the case of any Loan,
Swingline Loan or other obligation hereunder not evidenced by a Note, shall
treat each Person whose name is recorded in the Register as the owner of a Loan,
Swingline Loan or other obligation hereunder for all purposes of this Agreement
and the other Loan Documents, notwithstanding any notice to

 

60



--------------------------------------------------------------------------------

the contrary. Any assignment of any Loan, Swingline Loans or other obligation
hereunder not evidenced by a Note shall be effective only upon appropriate
entries with respect thereto being made in the Register. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(e) Recordation. Upon its receipt of an Assignment and Assumption executed by an
assigning Lender and an Assignee, the Administrative Agent, the L/C Issuer (and,
in the case of an Assignee that is not then a Lender or an Affiliate thereof, by
the Borrower) together with payment to the Administrative Agent of a
registration and processing fee of $3,500, the Administrative Agent shall
(i) promptly accept such Assignment and Assumption and (ii) on the effective
date determined pursuant thereto record the information contained therein in the
Register and give notice of such acceptance and recordation to the Lenders and
the Borrower.

(f) Disclosure. Subject to Section 9.15, the Borrower authorizes each Lender to
disclose to any Participant or Assignee (each, a “Transferee”) and any
prospective Transferee, any and all financial information in such Lender’s
possession concerning the Borrower and its Affiliates which has been delivered
to such Lender by or on behalf of the Borrower pursuant to this Agreement or
which has been delivered to such Lender by or on behalf of the Borrower in
connection with such Lender’s credit evaluation of the Borrower and its
Affiliates prior to becoming a party to this Agreement.

(g) Pledges. For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section concerning assignments of Loans, Swingline
Loans and Notes relate only to absolute assignments and that such provisions do
not prohibit assignments creating security interests, including, without
limitation, any pledge or assignment by a Lender of any Loan or Note to any
Federal Reserve Bank in accordance with applicable law.

(h) Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America or Wells Fargo Bank assigns all of its Commitment and Loans pursuant
to subsection (b) above, Bank of America or if applicable, Wells Fargo Bank,
may, (i) upon 15 days’ notice to the Borrower and the Lenders, resign as L/C
Issuer and/or (ii) upon 15 days’ notice to the Borrower, resign as Swingline
Lender. In the event of any such resignation as L/C Issuer or Swingline Lender,
the Borrower shall be entitled to appoint from among the Lenders (provided the
appointed Lender agrees to act as successor L/C Issuer or Swingline Lender, as
the case may be) a successor L/C Issuer or Swingline Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America or Wells Fargo Bank as L/C Issuer or
Bank of America as Swingline Lender, as the case may be. If Bank of America or
Wells Fargo Bank resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 3.3). If Bank of America resigns as Swingline Lender, it
shall retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Loans or
fund risk participations in

 

61



--------------------------------------------------------------------------------

outstanding Swingline Loans pursuant to Section 2.20. Upon the appointment of a
successor L/C Issuer and/or Swingline Lender, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or Swingline Lender, as the case may be.

9.7. Adjustments; Set-Off. (a) Except to the extent that this Agreement or a
court order expressly provides for payments to be allocated to a particular
Lender or Lenders, if any Lender (a “benefited Lender”) shall at any time
receive any payment of all or part of its Loans, or interest thereon, or L/C
Obligations or participations in Swingline Loans, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 7. (d) or Section 7.
(e), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Loans, or interest thereon, or L/C Obligations or participations in
Swingline Loans, such benefited Lender shall purchase for cash from the other
Lenders a participating interest in such portion of each such other Lender’s
Loans, L/C Obligations and participations in Swingline Loans, or shall provide
such other Lenders with the benefits of any such collateral, or the proceeds
thereof, as shall be necessary to cause such benefited Lender to share the
excess payment or benefits of such collateral or proceeds ratably with each of
the Lenders; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such benefited Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest. Notwithstanding the
foregoing, no Lender shall exercise any right of set-off against the Borrower in
connection with this Agreement without the consent of the Required Lenders.

(b) In addition to any rights and remedies of the Lenders provided by law, upon
(i) the occurrence and during the continuance of any Event of Default and
(ii) the declaration by Lenders having more than 66 2/3% in aggregate amount of
the Commitments (or, if the Commitments have been terminated, by Lenders having
more than 66 2/3% of the Total Exposures) pursuant to clause (ii) of Section 7.
of the Loans and Swingline Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents to be
due and payable, each Lender shall have the right, without prior notice to the
Borrower, any such notice being expressly waived by the Borrower to the extent
permitted by applicable law, upon any amount becoming due and payable by the
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

(c) To the extent that any payment by or on behalf of the Borrower is made to
the Administrative Agent, the L/C Issuer or any Lender, or the Administrative
Agent, the L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside

 

62



--------------------------------------------------------------------------------

or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

9.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

9.9. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.10. Integration. This Agreement and the other Loan Documents represent the
agreement of the Borrower, the Administrative Agent and the Lenders with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

9.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.12. WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT.

9.13. California Judicial Reference. If any action or proceeding is filed in a
court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Agreement or any other Loan
Document, (a) the court shall,

 

63



--------------------------------------------------------------------------------

and is hereby directed to, make a general reference pursuant to California Code
of Civil Procedure Section 638 to a referee (who shall be a single active or
retired judge) to hear and determine all of the issues in such action or
proceeding (whether of fact or of law) and to report a statement of decision,
provided that at the option of any party to such proceeding, any such issues
pertaining to a “provisional remedy” as defined in California Code of Civil
Procedure Section 1281.8 shall be heard and determined by the court, and
(b) without limiting the generality of Section 9.5, the Borrower shall be solely
responsible to pay all fees and expenses of any referee appointed in such action
or proceeding.

9.14. Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

9.15. Confidentiality. Each of the Administrative Agent and the Lenders
expressly agree, for the benefit of the Borrower and its Subsidiaries, to
maintain the confidentiality of the Confidential Information (as defined below),
except that Confidential Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or

 

64



--------------------------------------------------------------------------------

proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an express agreement for the benefit of the Borrower and its
Subsidiaries containing provisions substantially the same as those of this
Section 9.15, to any assignee of or participant in, or any prospective assignee
of or participant in, any of its rights or obligations under this Agreement,
(g) with the prior express written consent of the Borrower or its Subsidiaries,
as applicable, or (h) to the extent such Confidential Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or its Subsidiaries.
For the purposes of this Section 9.15, “Confidential Information” means all
information, including material nonpublic information within the meaning of
Regulation FD promulgated by the SEC (“Regulation FD”), received from the
Borrower or its Subsidiaries relating to such entities or their respective
businesses, other than any such information that is available to any
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by such entities; provided that, in the case of information received
from the Borrower or its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Confidential Information as provided in this
Section 9.15 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Confidential Information as such Person would accord to
its own confidential information; provided, however, that with respect to
disclosures pursuant to clauses (b) and (c) of this Section, unless prohibited
by law or applicable court order, each Lender and the Administrative Agent shall
attempt to notify the Borrower and its Subsidiaries of any request by any
governmental agency or representative thereof or other Person for disclosure of
Confidential Information after receipt of such request, and if reasonable,
practicable and permissible, before disclosure of such Confidential Information.
It is understood and agreed that the Borrower, its Subsidiaries and their
respective Affiliates may rely upon this Section 9.15 for any purpose, including
without limitation to comply with Regulation FD.

9.16. USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

SOUTHERN CALIFORNIA EDISON COMPANY By   /s/ George T. Tabata   Name:   George T.
Tabata   Title:   Assistant Treasurer

 

[SIGNATURE PAGE TO SOUTHERN CALIFORNIA EDISON CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

  as Administrative Agent

By:   /s/ Patrick Martin   Name:   Patrick Martin   Title:   Senior Vice
President

 

WELLS FARGO BANK, N.A.,

  as Syndication Agent

By:   /s/ Yann Blindert   Name:   Yann Blindert   Title:   Vice President

 

[SIGNATURE PAGE TO SOUTHERN CALIFORNIA EDISON CREDIT AGREEMENT]